


--------------------------------------------------------------------------------



Exhibit 10.1   
STOCK PURCHASE AGREEMENT
 
BY AND AMONG
 
ASTEC INDUSTRIES, INC.
 
PETERSON, INC.
 
A. NEIL PETERSON
 
AND THE OTHER SHAREHOLDERS
 
OF
 
PETERSON, INC.
 


 
DATED AS OF MAY 31, 2007
 






--------------------------------------------------------------------------------



ARTICLE 1  DEFINITIONS 
ARTICLE 2  SALE AND TRANSFER OF STOCK; CLOSING; AGREEMENTS 
2.1           Stock. 
2.3           Closing. 
2.4           Closing Obligations. 
2.5           Purchase Price Adjustment. 
2.6           Non-Competition Obligations of the Sellers. 
2.7           Tax Covenants. 
2.8           Sellers’ Cooperation. 
2.9           Conditional Earn-Out. 
2.10           Release of Company by Sellers. 
2.11           Certain Employment Matters. 
2.12           Excluded Assets. 
2.13           Purchase of Certain Assets from Dale Peterson. 
ARTICLE 3  REPRESENTATIONS AND WARRANTIES OF SELLERS 
3.1           Organization and Good Standing. 
3.2           Authority; No Conflict. 
3.3           Capitalization. 
3.4           Financial Statements. 
3.5           Books and Records. 
3.6           Title to Properties; Encumbrances. 
3.7           Ownership of Assets; Condition and Sufficiency of Assets.
3.8           Accounts Receivable and Inventory. 
3.9           Accounts Payable. 
3.10           No Undisclosed Liabilities. 
3.11           Taxes. 
3.12           No Material Adverse Change. 
3.13           Employees and Employee Benefit Plans. 
3.14           Compliance With Legal Requirements; Governmental Authorizations. 
3.15           Legal Proceedings; Orders. 
3.16           Absence of Certain Changes and Events. 
3.17           Contracts; No Defaults. 
3.18           Insurance. 
3.19           Environmental Matters. 
3.20           Employees. 
3.21           Labor Relations; Compliance. 
3.22           Intellectual Property & Intangible Assets. 
3.23           Certain Payments. 
3.24           Disclosure. 
3.25           Relations with Related Persons. 
3.26           Brokers or Finders. 
ARTICLE 4  REPRESENTATIONS AND WARRANTIES OF BUYER 
4.1           Organization and Good Standing. 
4.2           Authority; No Conflict. 
4.3           Certain Proceedings. 
4.4           Brokers or Finders. 
ARTICLE 5  COVENANTS OF SELLERS AND THE COMPANY PRIOR TO CLOSING DATE 
5.1           Required Approvals. 
5.2           Company’s and Sellers’ Approval. 
5.3           Current Information. 
5.4           No Negotiation. 
5.5           Operations Prior to Closing Date. 
5.6           Miscellaneous Agreements and Consents. 
5.7           Access and Investigation; Deliveries. 
5.8           Notification. 
ARTICLE 6  COVENANTS OF BUYER PRIOR TO CLOSING DATE 
ARTICLE 7  CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE 
7.1           Accuracy of Representations. 
7.2           Performance. 
7.3           Consents. 
7.4           Additional Documents; Due Diligence Investigation; Certain
Payables. 
7.5           No Proceedings. 
7.6           No Claim Regarding Stock Ownership or Sale Proceeds.
ARTICLE 8  CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE 
8.1           Accuracy of Representations. 
8.2           Buyer’s Performance. 
8.3           Consents. 
8.4           Additional Documents. 
8.5           No Injunction. 
ARTICLE 9  TERMINATION 
9.1           Termination Events. 
9.2           Effect of Termination. 
ARTICLE 10  INDEMNIFICATION; REMEDIES 
10.1           Survival; Right to Indemnification Not Affected By Knowledge. 
10.2           Indemnification and Payment of Damages by Sellers. 
10.3           Indemnification and Payment of Damages by Buyer. 
10.4           Indemnity Limitations—Sellers. 
10.5           Indemnity Limitations—Buyer. 
10.6           Procedure for Indemnification—Third Party Claims. 
10.7           Procedure for Indemnification—Other Claims. 
10.8           Treatment of Indemnification Payment. 
ARTICLE 11  GENERAL PROVISIONS 
11.1           Expenses. 
11.2           Confidentiality/Public Announcement. 
11.3           Notices. 
11.4           Jurisdiction. 
11.5           Further Assurances. 
11.6           Waiver. 
11.7           Entire Agreement and Modification. 
11.8           Assignments, Successors, And No Third-Party Rights. 
11.9           Severability. 
11.10               Sellers’ Representative. 
11.11               Section Headings; Construction. 
11.12               Governing Law. 
11.13               Counterparts. 


 






--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (“Agreement”) is made and entered into as of May
31, 2007, by and among ASTEC INDUSTRIES, INC., a Tennessee corporation
(“Buyer”), A. NEIL PETERSON, individually and as the Sellers' Representative, a
resident of Oregon ("Neil Peterson"), the shareholders listed in Schedule
3.1(a), ("Shareholders") and PETERSON, INC., an Oregon corporation (the
“Company”). Neil Peterson and the other Shareholders are referred to
collectively herein as “Sellers.”
 
RECITALS
 
The Company designs, engineers, manufactures, sells, and services wood chippers,
horizontal recyclers, blower trucks, and related parts and equipment (the
"Business").
 
Sellers own all of the shares of the capital stock of Company (the “Stock”).
 
Sellers desire to sell, and Buyer desires to purchase, the Stock for the
consideration and on the terms set forth in this Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 


 
ARTICLE 1


DEFINITIONS


For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:
 
“2004 Balance Sheet”—as defined in Section 3.4.
 
 “2005 Balance Sheet”—as defined in Section 3.4.
 
 “2006 Balance Sheet”—as defined in Section 3.4.
 
“2008 Target” —as defined in Section 2.9(a).
 
“2009 Target” —as defined in Section 2.9(b).
 
 “Agreement”—this Stock Purchase Agreement.
 
“April 28, 2007 Balance Sheet”—as defined in Section 2.5.
 
“Balance Sheets”—as defined in Section 3.4.
 
“Best Efforts”—the efforts that a prudent Person desirous of achieving a result
would use in similar circumstances to ensure that such result is achieved as
expeditiously as possible;
provided, however, that an obligation to use Best Efforts under this Agreement
does not require the Person subject to that obligation to take actions that
would result in a materially adverse change in the benefits to such Person of
this Agreement and the Contemplated Transactions.
 
“Breach”—a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
occurrence or circumstance that is or was inconsistent with such representation,
warranty, covenant, obligation, or other provision, and the term “Breach” means
any such inaccuracy, breach, failure, claim, occurrence, or circumstance.
 
"Business" —as defined in the recitals of this Agreement.
 
“Buyer”—as defined in the first paragraph of this Agreement.
 
“Buyer Indemnified Persons”—as defined in Section 10.2.
 
 “Buyer’s Advisors”—as defined in Section 5.7.
 
“Buyer’s Closing Certificate”—as defined in Section 2.4(b).
 
“Buyer’s Closing Documents”—as defined in Section 4.2.
 
“Cash Payment”—as defined in Section 2.4(b).
 
“Closing”—as defined in Section 2.3.
 
”Closing Balance Sheet"—as defined in Section 2.2.
 
“Closing Date”— as defined in Section 2.3.
 
“Company”—Peterson Inc., an Oregon corporation, together with its wholly-owned
subsidiary, Peterson Pacific Corp., an Oregon corporation.
 
“Company Contract”—any Contract presently in effect, (a) under which the Company
has or may acquire any rights, or (b) under which the Company has or may become
subject to any obligation or liability, or (c) by which the Company or any of
the assets owned or used by it is or may become bound, or (d) to which a Seller
is a party that relates to or may affect the business of, or any of the assets
owned or used by, the Company.
 
"Company Indebtedness"—as defined in Section 3.4(d).
 
“Consent”—any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).
 
“Contemplated Transactions”—all of the transactions contemplated by this
Agreement, including:

(a)           the sale by Sellers to Buyer and the purchase by Buyer from
Sellers of the Stock;
 
(b)           the performance by Buyer and Sellers of their respective covenants
and obligations under this Agreement;
 
(c)           Buyer’s acquisition and ownership of the Stock and exercise of
control over the Company; and
 
(d)           the performance (including performance by Persons who are not
parties hereto) or occurrence of the actions, transactions, events or
obligations necessary to satisfy the conditions set forth in Sections 7 and 8
hereof.
 
“Contract”—any agreement, contract, obligation, promise, or undertaking (whether
written or oral and whether express or implied) that is legally binding.
 
“Copyrights”—as defined in Section 3.22(a)(iii).
 
“Dale Peterson Assets”—as defined in Section 2.13.
 
“Damages”—as defined in Section 10.2.
 
"EBIT"—Earnings before interest and taxes determined in accordance with GAAP.
 
“Effective Time”—12:01 a.m. of the first business day following the Closing
Date.
 
“Encumbrance”—any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.
 
“Environment”—soil, land surface or subsurface strata, surface waters (including
navigable waters, ocean waters, streams, ponds, drainage basins, and wetlands),
groundwaters, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life, and any other environmental medium or
natural resource.
 
“Environmental, Health, and Safety Liabilities”—any cost, damages, expense,
liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:
 
(e)           any environmental, health, or safety matters or conditions
(including on-site or off-site contamination, occupational safety and health,
and  regulation of chemical substances or products);


 
(f)           fines, penalties, judgments, awards, settlements, legal or
administrative proceedings, damages, losses, claims, demands and response,
investigative, remedial, or inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law;

    (g)           financial responsibility under Environmental Law or
Occupational Safety and Health Law for cleanup costs or corrective action,
including any investigation, cleanup, removal, containment, or other remediation
or response actions (“Cleanup”) required by applicable Environmental Law or
Occupational Safety and Health Law (whether or not such Cleanup has been
required or requested by any Governmental Body or any other Person) and for any
natural resource damages; or


(h)           any other compliance, corrective, investigative, or remedial
measures required under Environmental Law or Occupational Safety and Health Law.


The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended
(“CERCLA”).
 
“Environmental Law”—any Legal Requirement that requires or relates to:
 
(a)           advising appropriate authorities, employees, and the public of
intended or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;


(b)           preventing or reducing to acceptable levels the release of
pollutants or hazardous substances or materials into the Environment;


(c)           reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;


(d)           assuring that products are designed, formulated, packaged, and
used so that they do not present unreasonable risks to human health or the
Environment when used or disposed of;


(e)           protecting resources, species, or ecological amenities;


(f)           reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil, or other potentially
harmful substances;


(g)           cleaning up pollutants that have been released, preventing the
threat of release, or paying the costs of such clean up or prevention; or


(h)           making responsible parties pay private parties, or groups of them,
for damages done to their health or the Environment, or permitting
self-appointed representatives of the public interest to recover for injuries
done to public assets.


 
“ERISA”—the Employee Retirement Income Security Act of 1974 or any successor
law, and regulations and rules issued pursuant to that Act or any successor law.
 
“ERISA Affiliate”—as defined in Section 3.13(h).
 
     “Escrow Agreement” —as defined in Section 2.4(b)(i).
 
"Escrow Amount"– as defined in Section 2.4(b)(i)
 
“Excluded Assets” —as defined in Section 2.11.
 
“Financial Statements”—as defined in Section 3.4.
 
“GAAP”—generally accepted United States accounting principles, applied on a
consistent basis.
 
“Governmental Authorization”—any approval, consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.
 
“Governmental Body”—any:
 
(a)           nation, state, county, city, town, village, district, or other
jurisdiction of any nature;


(b)           federal, state, local, municipal, foreign, or other government;


(c)           governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal);


(d)           body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.


“Hazardous Activity”—the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from a
property or any part thereof into the Environment, and any other act, business,
operation, or thing that increases the danger, or risk of danger, or poses an
unreasonable risk of harm to persons or property on or off a property, or that
may affect the value of a property of the Company.
 
“Hazardous Materials”—any waste or other substance that is listed, defined,
designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.
 
“Indebtedness” —as defined in Section 3.4(c).
 
“Indemnified Person”—a Buyer Indemnified Person and/or a Seller’s Indemnified
Person, as the context shall apply.
 
“Intellectual Property Assets”—as defined in Section 3.22.

      “IRC”—the Internal Revenue Code of 1986 or any successor law, and
regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.
 
“IRS”—the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.
 
“Knowledge”—an individual will be deemed to have “Knowledge” of a particular
fact or other matter if such individual is actually aware of such fact or other
matter; provided, however, that a Seller and the Company will be deemed to have
“Knowledge” of a particular fact or other matter if any individual who is
serving, or who has since July 1, 2004 served, as a director or officer of the
Company has, or at any time had, actual knowledge of such fact or other matter.
 
“Legal Requirement”—any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.
 
“Liability”—means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.
 
“Marks”—as defined in Section 3.22(a)(i).
 
“Material Adverse Effect”—a material adverse effect on the financial condition,
business relationships or economic prospects of the Company.
 
“Modification Notice”—as defined in Section 5.8.
 
“Occupational Safety and Health Law”—any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.
 
“Order”—any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.
 
“Ordinary Course of Business”—an action taken by a Person will be deemed to have
been taken in the “Ordinary Course of Business” only if:
 
(a)           such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person; and


(b)           such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons exercising
similar authority).


“Organizational Documents” — (a) the charter or articles or certificate of
incorporation and the bylaws of a corporation; (b) the articles or certification
of formation or organization of a limited liability company and the operating
agreement or equivalent of a limited liability company agreement; (c) the
partnership agreement and any statement of partnership of a general partnership;
(d) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (e) any charter or similar document adopted or filed
in connection with the creation, formation, or organization of a Person; and
(f) any amendment to any of the foregoing.
 
“Owned Assets”—as defined in Section 3.7(a).
 
“Patents”—as defined in Section 3.22(a)(ii).
 
“Pension Plan”—as defined in Section 3.13.
 
“Person”—any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.
 
“Plan or Plans”—as defined in Section 3.13.
 
“Proceeding”—any action, arbitration, audit, hearing, investigation, litigation,
or suit (whether civil, criminal, administrative, investigative, or informal)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Body or arbitrator.
 
“Property Interest” or “Property Interests”—as defined in Section 3.19(a).
 
“Proprietary Rights Agreement”—as defined in Section 3.20(b).
 
“Purchase Price”—as defined in Section 2.2.
 
“Purchase Price Adjustment”—as defined in Section 2.5.
 
“Related Person”—with respect to a particular individual:
 
(a)           each other member of such individual’s Family;


(b)           any Person that is directly or indirectly controlled by such
individual or one or more members of such individual’s Family;


(c)           any Person in which such individual or members of such
individual’s Family hold (individually or in the aggregate) a Material Interest;
and


(d)           any Person with respect to which such individual or one or more
members of such individual’s Family serves as a director, officer, partner,
executor, or trustee (or in a similar capacity).


With respect to a specified Person other than an individual:
 
(a)           any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person;

      (b)           any Person that holds a Material Interest in such specified
Person;


(c)           each Person that serves as a director, officer, partner, executor,
or trustee of such specified Person (or in a similar capacity);


(d)           any Person in which such specified Person holds a Material
Interest;


(e)           any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity); and


(f)           any Related Person of any individual described in clause (b) or
(c).


For purposes of this definition, (a) the “Family” of an individual includes (i)
the individual, (ii) the individual’s spouse, (iii) any other natural person who
is related to the individual or the individual’s spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the 1934 Act and Regulations of voting securities or
other voting interests representing at least 5% (five percent) of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 5% (five percent) of the outstanding equity
securities or equity interests in a Person.
 
“Release”—any spilling, leaking, emitting, discharging, depositing, escaping,
leaching, dumping, or other releasing into the Environment, whether intentional
or unintentional.
 
“Representative”—with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.
 
“Securities Act”—the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.
 
“Sellers”— Shall be all The Shareholders as listed in Schedule 3.1(a).
 
 “Sellers’ Closing Certificate”—as defined in Section 2.4(a).
 
“Sellers’ Closing Documents”—as defined in Section 3.2(a).
 
"Sellers' Indemnified Persons"– as defined in Section 10.3.
 
“Sellers’ Representative”—A. Neil Peterson.
 
"Shareholder" – as defined in Section 3.1(a).
 
“Stock”—as defined in the Recitals of this Agreement and in Section 2.1(b).
 
“Subsidiary”—with respect to any Person (the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power  to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of the Company.
 
“Tax Return”—any return (including any information return), report, statement,
schedule, notice, form, or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection, or payment of any tax
or in connection with the administration, implementation, or enforcement of or
compliance with any Legal Requirement relating to any tax.
 
“Threat of Release”—a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.
 
“Threatened”—a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.
 
"Total Stockholder Equity"—as used in the Balance Sheets.
 
“Trade Secrets”—as defined in Section 3.22(a)(v).
 



--------------------------------------------------------------------------------


 
ARTICLE 2


SALE AND TRANSFER OF STOCK; CLOSING; AGREEMENTS


2.1           Stock.


(a)           Subject to the terms and conditions of this Agreement, at the
Closing, Sellers will sell and transfer the Stock to Buyer, and Buyer will
purchase the Stock from Sellers.
 
(b)           Upon notice to Sellers' Representative on or before June 15, 2007,
Sellers and the Company shall take all steps and file all documents necessary to
merge Peterson, Inc. with and into its wholly-owned subsidiary, Peterson Pacific
Corp., with Peterson Pacific Corp. as the surviving corporation, effective as of
the end of the day on June 30, 2007.  Such merger documents shall be subject to
pre-approval by Buyer and shall conform in all respects to Oregon law.  In the
event such merger is directed by Buyer, the term "Stock" in this Agreement shall
refer as necessary to the capital stock of Peterson Pacific Corp., the term
"Company" shall refer as necessary to Peterson Pacific Corp., and this Agreement
shall have the same effect with respect to the Stock of Peterson Pacific Corp.
as it shall have in respect to the Stock of Peterson, Inc. in the absence of
such merger.
 
2.2           Purchase Price.
 


The total purchase price (the "Purchase Price") is based upon the Company's 2006
Financial Statements and shall be Twenty-seven Million Dollars ($27,000,000.00)
minus the Company Indebtedness reflected on the 2006 Balance Sheet, as further
adjusted in accordance with Section 2.5 and other applicable provisions of this
Agreement.
 
2.3           Closing.


Unless this Agreement is terminated in accordance with Section 9 hereof, the
purchase and sale (the “Closing”) provided for in this Agreement will take place
at the offices of Luvaas Cobb, counsel to the Sellers, in Eugene, Oregon on or
about July 31, 2007, at 10:00 a.m. (local time), to be effective as of July 1,
2007 (the "Closing Date"), or at such other time and place as the Buyer and
Sellers’ Representative may agree.


Subject to the provisions of Section 9, failure to consummate the Contemplated
Transactions on the date and time and at the place determined pursuant to this
Section 2.3 will not result in the termination of this Agreement and will not
relieve any party of any obligation under this Agreement.
 
2.4           Closing Obligations.


At the Closing:
 
(a)           Sellers will deliver to Buyer:


(i)           certificates representing the Stock, duly endorsed (or accompanied
by duly executed stock powers), with signatures guaranteed by a commercial bank,
for transfer to Buyer;


(ii)           The written resignation, effective as of the Closing, of the
officers and directors of the Company; and


(iii)           a certificate executed by the Sellers representing and
warranting to Buyer that each of Sellers’ representations and warranties in this
Agreement was accurate in all respects as of the date of this Agreement and is
accurate in all respects as of the Closing Date as if made on the Closing Date
(giving full effect to any Modification Notices) (the “Sellers’ Closing
Certificate”);
 
(b)           Buyer will deliver to Sellers:
 
(i)           a cash payment by wire transfer in immediately available funds to
an account specified by the Sellers’ Representative in an amount equal to the
Purchase Price as adjusted according to Section 2.5, minus the sum of One
Million Dollars ($1,000,000) (the "Escrow Amount") that shall be paid into an
escrow account pursuant to the escrow agreement attached hereto as Exhibit
2.4(b)(i) (the “Escrow Agreement”).  The total amount paid pursuant to this
Section 2.4(b)(i) shall be the "Cash Payment."
 

(ii)           a certificate executed by Buyer to the effect that each of
Buyer’s representations and warranties in this Agreement was accurate in all
respects as of the date of this Agreement and is accurate in all respects as of
the Closing Date as if made on the Closing Date (the “Buyer’s Closing
Certificate”);
 
(c)           From funds advanced at the Closing by Buyer, the Company shall
deliver to each of the holders of Company Indebtedness an amount equal to the
Company Indebtedness held by such holder.
 
2.5           Purchase Price Adjustment.


(a)           Seller has prepared and delivered to Buyer a balance sheet of the
Company as of April 28, 2007 (the "April 28, 2007 Balance Sheet").  The parties
acknowledge and agree that the April 28, 2007 Balance Sheet, including certain
agreed upon adjustments, fairly presents the items listed thereon as of April
28, 2007 on a basis consistent with GAAP, and reflects the results of a physical
inventory taken by Sellers immediately prior to April 28, 2007 with Buyer and
its internal and external auditors and other Representatives having had the
opportunity to observe such physical inventory and review all ledgers and
supporting information, and having had full access after delivery to review the
April 28, 2007 Balance Sheet and make any objections to Sellers.


(b)           During the period through June 30, 2007, Sellers and the Company
shall conduct the financial and accounting operations of the Company in
accordance with Company's financial and accounting practices and procedures and
on a basis consistent with GAAP.  During June, 2007 Buyer shall provide on-site
training to Company accounting personnel at mutually convenient times and dates
to assist the Company and its personnel in adopting Buyer's procedures and
practices.


(c)           Seller shall prepare and deliver to Buyer and Company’s
independent C.P.A. a balance sheet of the Company as of June 30, 2007 (the
"Closing Balance Sheet") on or before July 9, 2007.  The Closing Balance as
reviewed by the C.P.A. shall be delivered to the Buyer no later than July 19,
2007.  The Closing Balance Sheet shall fairly present the items listed thereon
as of June 30, 2007 on a basis consistent with GAAP and consistent with the
agreed upon adjustments to the April 28, 2007 Balance Sheet.  Buyer and its
internal and external auditors and other Representatives shall have full access
after delivery of the Closing Balance Sheet to review it and make any objections
in writing to Sellers.  Any objections shall be delivered to Seller’s
Representative as soon as possible, but no later than July 30, 2007.  Any such
objections shall be resolved by Buyer and Sellers in consultation with Buyer's
Chief Financial Officer, internal and external auditors, and other
Representatives.


(d)           The Closing Balance Sheet shall reflect as assets, at cost,
certain processing equipment purchased by the Company on the recommendation and
with the approval of Buyer, and shall also reflect the additional Indebtedness
incurred by the Company in order to purchase such equipment.


(e)           In the event Total Stockholders' Equity as shown on the Closing
Balance Sheet is less than Eleven Million Seven Hundred Thirty-nine Thousand
Three Hundred Ninety Dollars ($11,739,390) (which was the Total Stockholders'
Equity as of June 30, 2006), the Purchase Price shall be reduced
dollar-for-dollar by the amount by which such Total Stockholders' Equity is less
than Eleven Million Seven Hundred Thirty-nine Thousand Three Hundred Ninety
Dollars ($11,739,390).


(f)           In the event Total Stockholders' Equity as shown on the Closing
Balance Sheet exceeds Eleven Million Seven Hundred Thirty-nine Thousand Three
Hundred Ninety Dollars ($11,739,390), the Purchase Price shall be increased
dollar-for-dollar by the amount by which such Total Stockholders' Equity exceeds
Eleven Million Seven Hundred Thirty-nine Thousand Three Hundred Ninety Dollars
($11,739,390).


(g)           Upon termination of the Escrow Agreement in accordance with its
terms, any portion of the Escrow Amount which is returned to Buyer pursuant to
the terms of the Escrow Agreement shall be accounted for by Buyer and the
Company as a Post-Closing downward adjustment of the Purchase Price.


(h)           The sum of the adjustments made pursuant to this Section 2.5 shall
be known as the "Purchase Price Adjustment."


2.6           Non-Competition Obligations of the Sellers.


As an inducement for Buyer to enter into this Agreement and as additional
consideration for the consideration to be paid to the Sellers hereunder, the
Sellers agree that:
 
(a)           For a period of five (5) years following the Closing, no Seller
shall anywhere, directly or indirectly (through affiliates or otherwise), invest
in, own, manage, operate, finance, franchise, control, advise, be an officer,
agent or employee of, or consultant to, or otherwise render services to, or
guarantee the obligations of, any Person (other than Buyer or the Company)
engaged in, or have any significant financial interest in, (i) the Business or
any part of the Business; or (ii) any business engaged in the same or
substantially similar activities as the Company, or any Subsidiary, as of the
Closing Date.


(b)           For a period of five (5) years following the Closing, no Seller
shall, directly or indirectly (through affiliates or otherwise) induce, seek to
induce or encourage any Person known by a Seller to be a customer or supplier of
the Company, or any Subsidiary, at any time beginning December 1, 2006 and
continuing for the five (5) year period, to divert or direct business away from
the Company, or any Subsidiary.


(c)           For a period of five (5) years following the Closing, no Seller
shall interfere with the employment relationship of the Buyer or the Company, or
any Subsidiary, with Persons (other than Sellers) who are employees of the
Company as of the Closing Date or were employees of the Company on December 1,
2006, including but not limited to, causing or helping another business or
Person to hire, or solicit to hire, any such employees.


(d)           Sellers acknowledge that any violation of any of the restrictive
covenants contained in this Section 2.6 would cause continuing and irreparable
harm to the Buyer and the Company for which monetary damages would not be
adequate compensation.  Each of the Sellers, therefore, agrees that, if a Seller
violates or threatens to violate any of these restrictive covenants, the Buyer
or the Company shall be entitled, in addition to any other legal or equitable
remedies available to it, to entry of an injunction, temporary and permanent,
enjoining such breach and securing specific performance of this Section 2.6 of
this Agreement.  For purposes of enforcement of this Section 2.6 each of the
Sellers consents and agrees to the venue and jurisdiction of the Hamilton
County, Tennessee Chancery Court and or the Federal District Court of the
Eastern District of Tennessee, (Chattanooga Division).


If a final judgment of a court determines that any term or provision contained
in this Section 2.6 is invalid or unenforceable, then the parties agree that a
court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.  This Section 2.6
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed.  Each of the Sellers acknowledges that (i) this
Section 2.6 is reasonable and necessary to  protect and preserve the Buyer’s and
Company’s legitimate business interests after the Closing and to prevent any
unfair advantage being conferred on any of the Sellers, and (ii) Buyer would not
have entered into this Agreement unless the Sellers agreed to be subject to all
the restrictions set forth in this Section 2.6.  Each of the Sellers further
acknowledges that such Seller has had the opportunity of consulting counsel of
Seller’s choosing in the negotiation of this Agreement, including this Section
2.6, and that each Seller is voluntarily agreeing to this Section 2.6.
 
(e)           Notwithstanding this Section 2.6, the non-competition provisions
of all employment agreements entered into by any of the Sellers pursuant to
Section 7.4(a)(iv) shall supersede the non-competition requirements set forth in
this Section 2.6.
 
2.7           Tax Covenants.


(a)           For a period of four years after the Closing Date, Buyer shall,
and shall cause the Company to, retain, and neither destroy nor dispose of, all
Tax Returns, books and records (including computer files) of, or with respect
to, the activities of the Company for all taxable periods ending on or prior to
the Closing Date and to make such books and records available to Sellers on a
reasonable basis.


(b)           The Sellers shall be liable for any state or local sales, use or
other transfer taxes imposed as a result of the sale and transfer of the Stock
by the Sellers to the Buyer.


2.8           Sellers’ Cooperation.


The Sellers agree to promptly execute at the reasonable request of Buyer or the
Company on or after the Closing Date any documents or materials related to the
Contemplated Transactions, including, without limitation, information to
auditors respecting the operations of the Company prior to the Closing Date,
letters of authority on the Closing Date and signature cards and other materials
evidencing authorized signatories of the bank accounts of the Company.
 

      2.9           Conditional Earn-Out.


Buyer shall pay the Sellers two (2) yearly, conditional earn-out payments of up
to One Million Five Hundred Thousand Dollars ($1,500,000) each (the "Conditional
Earn-Out") upon the terms and conditions below.


(a)           The Conditional Earn-Out for 2008 shall be conditioned upon the
Company's earning or exceeding EBIT of Five Million Nine Hundred Sixty-two
Thousand Dollars ($5,962,000) (the "2008 Target") in the calendar year
2008.  The Conditional Earn-Out for 2008 shall be prorated on a straight-line
basis between an EBIT of Four Million Dollars ($4,000,000) and the 2008
Target.  If the Company has EBIT in 2008 of Four Million Dollars ($4,000,000),
there shall be no Conditional Earn-Out payment for 2008.  If the Company has
EBIT in 2008 of Four Million Nine Hundred Eighty-one Thousand Dollars
($4,981,000), the Conditional Earn-Out payment shall be Seven Hundred Fifty
Thousand Dollars ($750,000).  If the Company has EBIT in 2008 equal to or
greater than the 2008 Target, the Conditional Earn-Out payment shall be One
Million Five Hundred Thousand Dollars ($1,500,000).  The Conditional Earn-Out
for 2008 shall be payable on or before April 1, 2009.
 
(b)           The Conditional Earn-Out for 2009 shall be conditioned upon the
Company's earning or exceeding EBIT of Eight Million Eight Hundred Twenty-two
Thousand Dollars ($8,822,000) (the "2009 Target"), in the calendar year
2009.  The Conditional Earn-Out payment shall not be prorated in 2009.  The
Conditional Earn-Out for 2009 shall be payable on or before April 1, 2010.
 
(c)           If the Company has EBIT in the aggregate equal to or greater than
Fourteen Million Seven Hundred Eighty-four Thousand Dollars ($14,784,000) (the
sum of the 2008 Target and the 2009 Target) for the calendar years 2008 and
2009, the Sellers shall receive a supplemental payment equal to Three Million
Dollars ($3,000,000) less the sum of the Conditional Earn-Out paid for 2008 and
the Conditional Earn-Out paid for 2009.  The supplemental payment is intended to
provide to the Sellers the opportunity to overcome a shortfall of EBIT in either
2008 or 2009 based on the total EBIT for the two years taken together.  Such
supplemental payment, if any, shall be due on or before April 1, 2010.
 
2.10           Release of Company by Sellers.


Effective at and (only) upon Closing, each Seller (each a “Releasing Party”)
hereby irrevocably and unconditionally releases and forever discharges the
Company and its respective successors and assigns (the “Released Parties”) from
any and all claims, charges, complaints, causes of action, damages, agreements
and liabilities of any kind or nature whatsoever, including any claim by the
Sellers against the Company for indemnification or for advances with respect to
actions or omissions (or claims or allegations thereof) of Sellers prior to the
Closing in their capacities as shareholders, officers, directors or employees of
the Company (“Released Claims”), whether known or unknown and whether at law or
in equity, arising from conduct occurring on or prior to the Closing Date,
including without limitation any Released Claims relating to or arising out of
such Seller’s ownership of Stock; provided that (i) nothing contained in this
Section 2.10 shall release the Company from any of its post-Closing obligations
and liabilities to a Releasing Party created under this Agreement or constitute
a waiver of any claims that such Releasing Party may bring or have for
indemnification by the Released Parties under Article 10 of this Agreement, and
(ii) this release shall only relate to those claims arising from conduct or
omissions occurring on or before the Closing.


2.11           Certain Employment Matters.


Nothing in this Section 2.11 or this Agreement shall create any rights for any
employees of the Company (other than as Sellers), or of any Related Person
thereof, and no employees of the Company (other than Sellers) shall be entitled
to rely upon this Agreement for any purpose whatsoever.


2.12           Excluded Assets.


Prior to June 30, 2007, the Company shall assign all its right and transfer
ownership in the items listed and described in Schedule 2.12 (the “Excluded
Assets”) upon payment of the book value according to the April 28, 2007 Balance
Sheet to A. Neil Peterson or Dale Peterson, as directed by Seller’s
Representative.  The purchaser of such Excluded Assets  shall indemnify and hold
the Buyer and the Company harmless after Closing against any Threatened claim,
including any claim for taxes (including interest and penalties), arising out of
or related to the transfer of the Excluded Assets.
 
2.13           Purchase of Certain Assets from Dale Peterson.


From funds advanced at the Closing by Buyer, the Company will purchase free and
clear from Dale Peterson for cash at the Closing the items of equipment
described in Schedule 2.13 (the “Dale Peterson Assets”).  The price of each of
the Dale Peterson Assets shall be the fair market value as mutually agreed by
Dale Peterson and Buyer.



--------------------------------------------------------------------------------


 
ARTICLE 3


REPRESENTATIONS AND WARRANTIES OF SELLERS


For purposes of this Article 3, and elsewhere in this Agreement as appropriate,
representations and warranties concerning the Company shall apply with equal
effect to the Company's Subsidiary, Peterson Pacific Corp.  The Sellers, jointly
and severally, represent and warrant to Buyer and, on a post-Closing basis for
the applicable survival period, to the Company, as follows:


3.1           Organization and Good Standing.


(a)           Schedule 3.1(a) contains a complete and accurate list for the
Company of its name, its jurisdiction of incorporation, jurisdictions in which
it is authorized to do business, jurisdictions in which it is investigating
whether it is conducting business, but is not yet authorized, and its
capitalization (including the identity of each of the Shareholders and the
number of shares of the Stock held by each).  The Company and its Subsidiary are
corporations duly organized, validly existing, and in good standing under the
laws of the state of Oregon, with full corporate power and authority to conduct
their business as it is now being conducted, to own or use the properties and
assets that each purports to own or use, and to perform all their obligations
under Company Contracts.  Except as provided in Schedule 3.1(a) and subject to
the investigation referred to above, the Company and its Subsidiary are duly
qualified to do business as a foreign corporation and are in good standing under
the laws of all states or other jurisdictions in which either the ownership or
use of the properties owned or used by them, or the nature of the activities
conducted by them, requires such qualification.  As of the Closing Date, the
Company shall be qualified to conduct business and be in good standing in all
jurisdictions in which Company's actions require such qualification.


(b)           Sellers have delivered to Buyer copies of the Organizational
Documents of the Company and its Subsidiary, as currently in effect.


3.2           Authority; No Conflict.


(a)           This Agreement constitutes the legal, valid, and binding
obligation of Sellers and the Company, enforceable against Sellers and the
Company in accordance with its terms. Upon the execution and delivery by Sellers
of the Sellers’ Closing Certificate, the Sellers’ Closing Certificate will
constitute the legal, valid, and binding obligations of Sellers and the Company,
enforceable against Sellers and the Company in accordance with their respective
terms. Sellers and the Company have the absolute and unrestricted right, power,
authority, and capacity to execute and deliver the Sellers’ Closing Certificate
and to perform their respective obligations under the Sellers’ Closing
Certificate.


(b)           Except as set forth in Schedule 3.2(b)-1 hereto, neither the
execution and delivery of this Agreement nor the consummation or performance of
any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time):


(i)           contravene, conflict with, or result in a violation of (A) any
provision of the Organizational Documents of the Company or (B) any resolution
adopted by the board of directors or the  stockholders of the Company currently
in effect;
    
          (ii)       contravene, conflict with, or result in a violation of, any
Legal Requirement or any Order to which the Company or Sellers, or any of the
assets owned or used by the Company
     or Sellers, may be subject;
 
         (iii)        contravene, conflict with, or result in a violation of any
of the terms or requirements of, any Governmental  Authorization that is held by
the Company or that otherwise relates to the
    business of, or any of the assets owned or used by, the Company;
 
       (iv)           contravene, conflict with, or result in a violation or
breach of any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the
    maturity or performance of, or to cancel, terminate, or modify, any Company
Contract or any Contract (including without limitation any loan documents) to
which the Company or any Seller is a 
    party  or, to the Knowledge of either of the Sellers, to which any of their
property is subject; or
 
(v)           result in the imposition or creation of any Encumbrance upon or
with respect to any of the assets owned or used by the Company.
 
Except as set forth Schedule 3.2(b)-2 hereof, none of the Sellers nor the
Company is or will be required to give any notice to or obtain any Consent from
any Person, including without limitation, any owner or mortgage/lien holder in
connection with the execution, delivery or performance of this Agreement or the
consummation or performance of any of the Contemplated Transactions.


3.3           Capitalization.


Schedule 3.1(a) hereto contains a complete and accurate list showing, for the
Company with respect to its authorized equity securities, the number of shares
of common stock and preferred stock, the par value, if any, per share, the
number of shares issued and outstanding, and the shareholders of
record.  Sellers are and will be on the Closing Date the record and beneficial
owners and holders of all of the capital stock of the Company, free and clear of
all Encumbrances. The stock certificates listed on Schedule 3.1(a) represent all
of the outstanding shares of the capital stock of the Company.  All of the
outstanding equity securities of the Company have been duly authorized and
validly issued and are fully paid and non-assessable. There are no Contracts
relating to the issuance, sale, or transfer of any equity securities or other
securities of the Company. None of the outstanding equity securities or other
securities of the Company was issued in violation of the Securities Act or any
other Legal Requirement. The Company does not own, nor have any Contract to
acquire, any equity securities or other securities of any Person or any direct
or indirect equity or ownership interest in any other business.


3.4           Financial Statements.


(a)           Schedule 3.4 sets forth (i) the April 28, 2007 Balance Sheet, the
balance sheets as of June 30, 2006 (the "2006 Balance Sheet"), June 30, 2005
(the “2005 Balance Sheet”) and June 30, 2004 (“2004 Balance Sheet”) of the
Company (together with the notes thereto, the “Balance Sheets”) and (ii) the
related statements of income and retained earnings, and statements of cash flows
of the Company for the period ended April 28, 2007 and the fiscal years ended
June 30, 2006, June 30, 2005 and June 30, 2004 (together with the Balance
Sheets, collectively referred to herein as the “Financial Statements”).  The
Financial Statements fairly present the financial position and results of
operations and cash flows of the Company to which they relate as of the dates
thereof and for the periods indicated (except as indicated in the notes
thereto).


(b)           During the period covered by the Financial Statements and up to
the date of this Agreement, the Company has conducted no business other than its
current business.  All liabilities and obligations of the Company, whether
absolute, accrued, contingent or otherwise, whether direct or indirect, and
whether due or to become due, which existed at the date of such Financial
Statements have been recorded in the balance sheets included in the Financial
Statements or disclosed in notes to the Financial Statements.  Except as set
forth in the notes to the Financial Statements or otherwise designated in the
Financial Statements with respect to a Related Person of a Seller, the
liabilities on the April 28, 2007 Balance Sheet consist solely of accrued
obligations and liabilities incurred by the Company in the Ordinary Course of
Business to persons that are not Related Persons of the Company.  Except as
stated in Schedule 3.4(b), the statements of income included in the Financial
Statements do not, for the periods designated therein, contain any material
items of special or nonrecurring income or other income not earned, or omit any
material item of expense incurred, in each case in the ordinary course of
business except as expressly specified therein.  The Company has records that
accurately and validly reflect its transactions and accounting controls
sufficient to insure that (i) such transactions are in all material respects
executed in accordance with its management’s general or specific authorization,
(ii) such transactions are recorded as necessary to permit timely preparation of
financial statements in conformity with GAAP, (iii) access to assets is
permitted only in accordance with management’s general or specific authorization
and (iv) the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.


(c)           All Indebtedness of the Company is disclosed in Schedule
3.4(c).  For purposes hereof, “Indebtedness” means, whether recourse is secured
by or is otherwise available against all or only a portion of the Company’s
assets, and whether or not contingent, (i) all obligations for borrowed money,
whether current, funded, secured or unsecured, and every obligation of the
Company evidenced by bonds, debentures, notes or similar instruments, (ii) all
indebtedness of the Company for the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (iii) all indebtedness of the Company created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by the Company (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (iv) all indebtedness of the Company secured by a
lien to secure all or part of the purchase price of the property subject to such
mortgage or lien, (v) all obligations under leases which have been or must be
recorded as capital leases in respect of which the Company is liable as lessee,
(vi) any liability of the Company in respect of banker’s acceptances or letters
of credit, (vii) all interest, fees, including attorney fees, and other expenses
owed with respect to the indebtedness referred to above, and (viii) all
indebtedness referred to above which is directly or indirectly guaranteed by the
Company or which the Company has agreed (contingently or otherwise) to purchase
or otherwise acquire or in respect of which it has otherwise assured a creditor
against loss.


(d)           Except (i) as reflected in the April 28, 2007 Balance Sheet and
Liabilities incurred in the ordinary course of business (none of which is a
Liability for breach of contract, violation of law, breach of warranty, tort or
an infringement claim or lawsuit) for which neither accrual nor footnote
disclosure is required under GAAP, (ii) for Liabilities incurred in the ordinary
course of business consistent with past practice since the date of the April 28,
2007 Balance Sheet, (none of which is a Liability for breach of contract, breach
of warranty, tort or an infringement claim or lawsuit), and (iii) otherwise
undisclosed Liabilities set forth in Schedule 3.4(d), the Company has no
material obligations or Liabilities of any nature.


(e)           The Company is in the process of evaluating its compliance with
state sales tax requirements and is evaluating whether sales tax has been
collected and paid in all states where taxes are required to be reported and
paid.  The results of such study will be disclosed in Schedule 3.4(e), to be
delivered to Buyer at least ten (10) days prior to the Closing.
 
 
3.5           Books and Records.


The books of account, minute books, stock record books, and other records of the
Company, all of which have been made available to Buyer, are complete and
correct in all material respects and have been maintained in accordance with
sound business practices. The minute books of the Company contain in all
material respects accurate records of all meetings of, and corporate action
taken by, the stockholders, the board of directors, and committees of the board
of directors of the Company, and no such meeting of stockholders, board of
directors, or committee has been held for which minutes have not been prepared
and are not contained in such minute books. At the Closing, all of those books
and records will be in the possession of the Company.


3.6           Title to Properties; Encumbrances.


Schedule 3.6 hereof contains a complete and accurate list of all real property
leaseholds, or other realty interests owned by the Company. The Company does not
own any fee simple interest in real estate or any options to acquire the same.
Sellers and/or the Company have delivered or made available to Buyer copies of
the leases and other instruments by which the Company holds real property
interests, and copies of all title insurance policies, opinions, abstracts, and
surveys in the possession of Sellers or the Company and relating to such
property or interests. The Company holds good title subject only to the matters
permitted by the following sentence, in all of the properties and assets
(whether real, personal, or mixed and whether tangible or intangible) that
presently are used in the operation of the business of the Company, including
all of the properties and assets reflected in the April 28, 2007 Balance Sheet
(except for personal property disposed of or acquired since the date of the
April 28, 2007 Balance Sheet in the Ordinary Course of Business), and all of the
properties and assets purchased or otherwise acquired by the Company since the
date of the April 28, 2007 Balance Sheet (except for personal property acquired
and sold since the date of the April 28, 2007 Balance Sheet in the Ordinary
Course of Business and consistent with past practice). All material properties
and assets reflected in the April 28, 2007 Balance Sheet are free and clear of
all Encumbrances and are not, in the case of real property, subject to any
rights of way, building use restrictions, exceptions, variances, reservations,
or limitations of any nature except, with respect to all such properties and
assets, (a) mortgages or security interests shown on the April 28, 2007 Balance
Sheet as securing specified liabilities or obligations, with respect to which no
default (or event that, with notice or lapse of time or both, would constitute a
default) exists, (b) mortgages or security interests incurred in connection with
the purchase of property or assets after the date of the April 28, 2007 Balance
Sheet (such mortgages and security interests being limited to the property or
assets so acquired), with respect to which no default (or event that, with
notice or lapse of time or both, would constitute a default) exists, (c) liens
for current taxes not yet due, and (d) with respect to real property, (i) minor
imperfections of title, if any, none of which is substantial in amount,
materially detracts from the value or impairs the use of the property subject
thereto, or impairs the operations of the Company, and (ii) zoning laws and
other land use restrictions that do not impair the present or anticipated use of
the property subject thereto.
 
3.7           Ownership of Assets; Condition and Sufficiency of Assets.


(a)           Owned Assets.  The Company owns and has good title, without
Encumbrance, to all of the assets currently used in conjunction with the
operation of the Business, which assets are reflected in the April 28, 2007
Balance Sheet of the Company (the “Owned Assets”), except (i) as described on
Schedule 3.17(a)(iii), and (ii) for the dispositions and acquisition of assets
in the Ordinary Course of Business since April 28, 2007.


(b)           Condition and Sufficiency of Assets.  To the Knowledge of Sellers,
the buildings, structures, and equipment used by the Company are structurally
sound and in good operating condition and repair, and are adequate for the uses
to which they are being put, and, to the Knowledge of the Sellers, none of such
buildings, structures, or equipment is in need of maintenance or repairs except
for ordinary, routine maintenance and repairs that are not material in nature or
cost.


3.8           Accounts Receivable and Inventory.


(a)           All accounts receivable of the Company that are reflected on the
April 28, 2007 Balance Sheet (collectively, the “Accounts Receivable”) represent
valid obligations arising from sales actually made or services actually
performed in the ordinary course of the Company's business.  Unless paid prior
to the Closing Date, the Accounts Receivable are or will be as of the Effective
Time current and collectible net of the respective reserves shown on the April
28, 2007 Balance Sheet (which reserves are adequate and calculated consistent
with past practice). There is no contest, claim, or right of set-off, other than
returns in the ordinary course of the Company’s business, under any Contract
with any obligor of an Accounts Receivable relating to the amount or validity of
such Accounts Receivable. Schedule 3.8(a) contains a complete and accurate list
of all Accounts Receivable as of April 28, 2007, which list sets forth the aging
of such Accounts Receivable.


(b)           All inventory of the Company, whether or not reflected in the
April 28, 2007 Balance Sheet, consists of a quality and quantity usable and
salable in the Ordinary Course of Business of the Company, except for obsolete
items and items of below-standard quality, all of which have been written off or
written down to net realizable value in the April 28, 2007 Balance Sheet to net
realizable value in the Balance Sheet or the April 28, 2007 Balance Sheet or on
the accounting records of the Acquired Companies as of the Closing Date, as the
case may be. All inventories of the Company then in existence are reflected on
the balance sheets prepared by the Company as of such date. The Company
maintains all its inventories at the locations listed in Schedule 3.8(b) and
none of such inventory is subject to any Encumbrance, except as set forth in
Schedule 3.8(b). All inventories not written off have been priced at the lower
of cost or market value on a first in, first out basis. The quantities of each
item of inventory (whether raw materials, work-in-process, or finished goods)
are not excessive, but are reasonable in the present circumstances of the
business of the Company.


3.9           Accounts Payable.


All accounts payable of the Company that are reflected on the April 28, 2007
Balance Sheet or on the accounting records of the Company as of the Closing Date
represent, as of the respective dates thereof, valid obligations of the Company
arising in the Ordinary Course of Business.  Schedule 3.9 contains a complete
and accurate list of all accounts payable of the Company as of the date of the
April 28, 2007 Balance Sheet.


3.10           No Undisclosed Liabilities.


Except as set forth in Schedule 3.4(e) and Schedule 3.10, the Company has no
Liabilities or obligations of any nature except for Liabilities or obligations
reflected in the April 28, 2007 Balance Sheet and current Liabilities incurred
in the Ordinary Course of Business since the date thereof, none of which current
Liabilities will have a Material Adverse Effect.


3.11           Taxes.


(a)           Except as set forth in Schedule 3.4(e), the Company has filed or
caused to be filed all Tax Returns that are or were required to be filed by or
with respect to the Company pursuant to applicable Legal Requirements. Sellers
have made available to Buyer copies of all such Tax Returns filed since June 30,
2002. The Company has paid, or made provision for the payment of, all taxes that
have or may have become due pursuant to those Tax Returns or otherwise, or
pursuant to any assessment received by the Company, except such taxes, if any,
as are listed in Schedule 3.11(a) and are being contested in good faith and as
to which adequate reserves have been provided in the April 28, 2007 Balance
Sheet. The Company has been at all times a C Corporation for federal income tax
purposes. The Company will not incur any tax liability under Section 1374 of the
IRC as a result of the consummation of this Agreement and the Contemplated
Transactions. The Company has not filed nor been subject to a Legal Requirement
to file any Tax Returns with any Governmental Bodies outside the United States
of America.


(b)           Schedule 3.11(b) contains a complete and accurate list of all
audits of all such Tax Returns, including a reasonably detailed description of
the nature and outcome of each audit. All deficiencies proposed as a result of
such audits have been paid, reserved against, settled, or, as described in
Schedule 3.11(b), are being contested in good faith by appropriate proceedings.
Schedule 3.11(b) describes all adjustments to the United States federal income
Tax Returns filed by the Company or any group of corporations including the
Company for all taxable years since July 1, 2002, and the resulting deficiencies
proposed by the IRS. Except as described in Schedule 3.11(b), no Seller nor the
Company has given or been requested to give waivers or extensions (or is or
would be subject to a waiver or extension given by any other Person) of any
statute of limitations relating to the payment of taxes of the Company or for
which the Company may be liable.


(c)           The charges, accruals, and reserves with respect to taxes on the
respective books of the Company are adequate.  There exists no proposed tax
assessment against the Company except as disclosed in the April 28, 2007 Balance
Sheet or in Schedule 3.11(c). No consent to the application of Section 341(f)(2)
of the IRC has been filed with respect to any property or assets held, acquired,
or to be acquired by the Company. All taxes that the Company are or were
required by Legal Requirements to withhold or collect have been duly withheld or
collected and, to the extent required, have been paid to the proper Governmental
Body or other Person.


(d)           All Tax Returns filed by (or that include on a consolidated basis)
the Company are true, correct, and complete. There is no tax sharing agreement
that will require any payment by the Company after the date of this Agreement.
Since June 30, 2002, the Company has not filed, nor is it required by applicable
law to file (except as disclosed in Schedule 3.11(d)), Tax Returns with respect
to income, franchise or excise taxes (or similar taxes) in states of the United
States or of any jurisdiction outside the United States other than the states or
jurisdictions listed on Schedule 3.11(d).


3.12           No Material Adverse Change.


Since the date of the April 28, 2007 Balance Sheet, there has not been any
material adverse change in the business, customer relations, operations,
properties, prospects, assets, or condition of the Company, and no event has
occurred or circumstance exists that could reasonably be expected to result in
such a material adverse change other than general economic conditions).


3.13           Employees and Employee Benefit Plans.


(a)           Schedule 3.13(a) lists each employment, bonus, deferred
compensation, pension, stock option, stock appreciation right, profit-sharing or
retirement plan, arrangement or practice, each medical, vacation, retiree
medical, severance pay plan, and each other agreement or fringe benefit plan,
arrangement or practice, of the Company, whether legally binding or not, which
affects one or more of its employees, including all “employee benefit plans” as
defined by Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) (collectively, the “Plans”).


(b)           For each Plan which is an “employee benefit plan” under Section
3(3) of ERISA, the Company delivered to the Buyer correct and complete copies of
the plan documents, plan amendments, and summary plan descriptions, the
determination letters or opinion letters received from the IRS, if any, the most
recent Form 5500 Annual Report, and all related trust agreements, insurance
contracts and funding agreements which implement each such Plan.


(c)           The Company has no commitment, whether formal or informal and
whether legally binding or not, (i) to create any additional such Plan; (ii) to
modify or change any such Plan; or (iii) to maintain for any period of time any
such Plan.


(d)           Neither the Company nor any Plan nor any trustee, administrator,
fiduciary or sponsor of any Plan has engaged in any prohibited transactions as
defined in Section 406 of ERISA or Section 4975 of the IRC for which there is no
statutory exemption in Section 408 of ERISA or Section 4975 of the IRC; all
filings, reports and descriptions as to such Plans (including Form 5500 Annual
Reports, Summary Plan Descriptions, and Summary Annual Reports) required to have
been made or distributed to participants, the IRS, the United States Department
of Labor and other governmental agencies have been made in a timely manner or
will be made on or prior to the Closing Date; there is no material litigation,
disputed claim, governmental proceeding or investigation pending or threatened
with respect to any of such Plans, the related trusts, or any fiduciary,
trustee, administrator or sponsor of such Plans; such Plans have been
established, maintained and administered in all material respects in accordance
with their governing documents and applicable provisions of ERISA and the IRC
and Treasury Regulations promulgated thereunder; and each Plan is a qualified
plan under Section 401(c) of the IRC.


(e)           The Company has performed all of its obligations under all
Plans.  The Company, with respect to all Plans, are, and each Plan, is in
compliance, in all material respects, with ERISA, the IRC, and other applicable
Laws, and with any applicable collective bargaining agreement.


(f)           The consummation of the Contemplated Transactions will not: (i)
result in the payment or series of payments by the Company to any employee or
other Person of an “excess parachute payment” within the meaning of Section 280G
of the IRC, nor (ii) accelerate the time of payment or vesting of any stock
option, stock appreciation right, deferred compensation, severance bonus or
other employee benefits under any Plan (including vacation and sick pay).


(g)           None of the Plans which are “welfare benefit plans,” within the
meaning of Section 3(1) of ERISA, provide for continuing benefits or coverage
after termination or retirement from employment, except for COBRA rights under a
“group health plan” as defined in IRC Section 4980B(g) and ERISA Section 607.


(h)           Neither the Company nor any entity which would be treated as a
single employer with the Company under IRC Section 414 (“ERISA Affiliate”) has
ever participated in or withdrawn from a multi-employer plan as defined in
Section 4001(a)(3) of Title IV of ERISA, and the Company has not incurred and
does not owe any liability as a result of any partial or complete withdrawal by
any employer from such a multiemployer plan as described under Sections 4201,
4203, or 4205 of ERISA.


(i)           Neither the Company nor any ERISA Affiliate maintains or
contributes or ever has maintained or contributed to any Plan that is subject to
Title IV of ERISA or the minimum funding standards of Section 412 of the IRC.


3.14           Compliance With Legal Requirements; Governmental Authorizations.


(a)           Except as set forth in Schedule 3.14(a) hereof:


(i)           the Company is, and at all times has been, in full material
compliance with each Legal Requirement that is or was applicable to it or to the
conduct or operation of its business or the ownership or use of any of its
assets;


(ii)           no event has occurred or circumstance exists that (with or
without notice or lapse of time) (A) constitutes or could reasonably be expected
to result in a violation by the Company of, or a failure on the part of the
Company to comply with, any Legal Requirement, except for any one or more
violations or failures which singularly or in the aggregate do not have or could
not reasonably be expected to have a Material Adverse Effect or (B) may give
rise to any obligation on the part of the Company to undertake, or to bear all
or any portion of the cost of, any remedial action of any nature; and


(iii)           the Company has not received at any time since July 1, 2002 any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (A) any actual, alleged, possible, or
potential material violation of, or failure to materially comply with, any Legal
Requirement, or (B) any actual, alleged, possible, or potential obligation on
the part of the Company to undertake, or to bear all or any portion of the cost
of, any remedial action of any nature.


(b)           Schedule 3.14(b) hereof contains a complete and accurate list of
each Governmental Authorization that is held by the Company or, to the extent
necessary to enable the Company to operate their businesses in the manner
presently conducted, by either of the Sellers. Each Governmental Authorization
listed or required to be listed in Schedule 3.14(b) hereof is valid and in full
force and effect.  Except as set forth in Schedule 3.14(b) hereof:


(i)           the Company is, and at all times since July 1, 2002 has been, in
full material compliance with all of the material terms and requirements of each
Governmental Authorization identified or required to be identified in Schedule
3.14(b) hereof;


(ii)           no event has occurred or circumstance exists that (with or
without notice or lapse of time) (A) constitutes or could reasonably be expected
to result directly or indirectly in a violation of or a failure to comply with
any term or requirement of any Governmental Authorization listed or required to
be listed in Schedule 3.14(b) hereof, except for any one or more violations or
failures which singularly or in the aggregate did not or will not have a
Material Adverse Effect, or (B) could reasonably be expected to result directly
or indirectly in the revocation, withdrawal, suspension, cancellation, or
termination of, or any modification to, any Governmental Authorization listed or
required to be listed in Schedule 3.14(b) hereof;


(iii)           none of the Company has received, at any time since July 1,
2002, any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding (A) any actual, alleged,
possible, or potential violation of or failure to comply with any material term
or requirement of any Governmental Authorization, or (B) any actual, proposed,
possible, or potential revocation, withdrawal, suspension, cancellation,
termination of, or modification to any Governmental Authorization; and


(iv)           all applications required to have been filed for the renewal of
the Governmental Authorizations listed or required to be listed in Schedule
3.14(b) hereof have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Bodies.


The Governmental Authorizations listed in Schedule 3.14(b) hereof collectively
constitute all of the Governmental Authorizations necessary to permit the
Company to lawfully conduct and operate their businesses  in the manner they
currently conduct and operate such businesses and to permit the Company to own
and use its assets in the manner in which it currently owns and uses such
assets.


3.15           Legal Proceedings; Orders.


(a)           Schedule 3.15(a) hereof sets forth all pending Proceedings: (i)
that have been commenced by or against the Company; or (ii) that have been
commenced by or against any Sellers that relate to or could reasonably be
expected to affect the business of, or any of the assets owned or used by, the
Company; or (iii) that otherwise relate to or could reasonably be expected to
affect the business of, or any of the assets owned or used by, the Company; or
(iv) that challenges, or that could reasonably be expected to have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions.


Schedule 3.15(a) describes for each such Proceeding the following information:
(i) the style of the Proceeding, including the identification of all parties to
such Proceeding, of the court or body claiming jurisdiction of such Proceeding,
and of the number assigned to such Proceeding by such court or body; (ii) a
summary of the issues/matters which are the subject of the Proceeding; (iii) the
amount of damages or claims asserted by any party; (iv) the identification and
telephone numbers of any attorneys of record respecting such Proceeding; and (v)
a statement of the availability of insurance to cover any judgments and expenses
incurred in connection therewith and any declared objection or reservation to
such coverage; and (vi) the amount reserved on the books of the Company with
respect to such Proceeding and an explanation of how the amount of such reserve
was determined.
 
No other Proceeding has been Threatened, and, to the Knowledge of either the
Sellers or the Company, except as set out on Schedule 3.15(a), no event has
occurred or circumstance exists that could reasonably be expected to give rise
to or serve as a basis for the commencement of any other Proceeding.  Sellers
and the Company have made available to Buyer copies of all pleadings,
correspondence, and other documents relating to each Proceeding listed in
Schedule 3.15(a) hereof.  To the best of Sellers' and Company's Knowledge, none
of the Proceedings listed in Schedule 3.15(a) will have a Material Adverse
Effect.
 
(b)           Except as set forth in Schedule 3.15(b) hereof:


(i)           there is no Order to which the Company, or any of the assets owned
or used by the Company, is subject;


(ii)           no Seller is subject to any Order that relates to the business
of, or any of the assets owned or used by, the Company; and


(iii)           no officer, director, agent, or employee of the Company is
subject to any Order that prohibits such officer, director, agent, or employee
from engaging in or continuing any conduct, activity, or practice relating to
the business of the Company.



(c)           Except as set forth in Schedule 3.15(c) hereof:


(i)           the Company is, and at all times since July 1, 2002 has been, in
compliance in all material respects with all of the terms and requirements of
each Order to which it, or any of the assets owned or used by it, is or has been
subject;


(ii)           no event has occurred or circumstance exists that constitutes or
could reasonably be expected to result in (with or without notice or lapse of
time) a material violation of or failure to materially comply with any term or
requirement of any Order to which the Company, or any of the assets owned or
used by the Company, is subject; and


(iii)           none of the Sellers nor the Company has received, at any time
since July 1, 2002, any notice or other communication (whether oral or written)
from any Governmental Body or any other Person regarding any actual, alleged,
possible, or potential violation of, or failure to comply with, any term or
requirement of any Order to which the Company, or any of the assets owned or
used by any the Company, is or has been subject.


3.16           Absence of Certain Changes and Events.


Except as set forth in Schedule 3.16 hereof, since July 1, 2005, the Company has
conducted its business only in the Ordinary Course of Business and there has not
been any:
 
(a)           change in the Company’s authorized or issued capital stock; grant
of any stock option or right to purchase shares of capital stock of the Company;
issuance of any security convertible into such capital stock; grant of any
registration rights; purchase, redemption, retirement, or other acquisition by
the Company of any shares of any such capital stock; or declaration or payment
of any dividend, other distribution or payment in respect of shares of capital
stock or any bonus compensation to the Sellers;


(b)           amendment to the Organizational Documents of the Company;


(c)           increase by the Company of any bonuses, salaries, distribution, or
other compensation to any stockholder, director, officer, or (except in the
Ordinary Course of Business) employee or entry into any employment, severance,
or similar Contract with any director, officer, or employee;


(d)           adoption of, or increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other employee benefit plan for or with any employees of the
Company; damage to or destruction or loss of any material asset or property of
the Company, whether or not covered by insurance, which has resulted in a
Material Adverse Effect;


(e)           entry (other than in the Ordinary Course of Business) into,
termination of, or receipt of notice of termination of (i) any license,
distributorship, dealer, sales representative, joint venture, credit, or similar
agreement, or (ii) any Contract or transaction, the termination of which could
reasonably be expected to have a Material Adverse Effect;


(f)           sale, lease, or other disposition of any material asset or
property of the Company or mortgage, pledge, or imposition of any lien or other
encumbrance on any material asset or property of the Company, including the
sale, lease, or other disposition of any of the Intellectual Property Assets;


(g)           cancellation or waiver of any claims or rights with a value to the
Company in excess of Five Thousand Dollars ($5,000.00);


(h)           change in the accounting methods used by the Company; or


(i)           agreement, whether oral or written, by any of Company or Sellers
to do any of the foregoing.


3.17           Contracts; No Defaults.


(a)           Schedule 3.17(a)(i) through Schedule 3.17(a)(xiii) hereof set
forth reasonably complete details concerning the Contracts described in this
Section 3.17(a), including the parties to the Contracts, the dollar amount of
the remaining commitment to or of the Company under the Contracts, the duration,
a summarized description of any services to be provided by or to the Company,
and the Company’s office where details relating to the Contracts are located.
The Sellers and the Company have delivered or made available to Buyer true and
complete copies of each of the Company Contracts or other documents listed in
Schedules 3.17(a)(i) through 3.17(a)(xiii):


(i)           Each material Company Contract that involves performance of
services or delivery of goods or materials to the Company is described and
listed on Schedule 3.17(a)(i);


(ii)           Each Company Contract that was not entered into in the Ordinary
Course of Business and that involves expenditures or receipts of the Company in
excess of Five Thousand Dollars ($5,000) on an annualized basis is described and
listed on Schedule 3.17(a)(ii);


(iii)           Each lease, rental or occupancy agreement, license, installment
and conditional sale agreement, and other Company Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property is described and listed on Schedule
3.17(a)(iii);


(iv)           Each licensing agreement or other Company Contract with respect
to patents, trademarks, copyrights, or other intellectual property, including
agreements with current or former employees, consultants, or contractors
regarding the appropriation or the non-disclosure of any of the Intellectual
Property Assets is to be described and listed on Schedule 3.17(a)(iv);


(v)           Each employment agreement to which the Company is a party and any
other Company Contract relating to the provision of services, and compensation
therefor,

by any employee, agent, director, independent contractor, or consultant of the
Company is described and listed on Schedule 3.17(a)(v); any collective
bargaining agreement and other Company Contract to or with any labor union or
other employee representative of a group of employees is described and listed on
Schedule 3.17(a)(v);


(vi)           Each joint venture, partnership, and other Company Contract
(however named) involving a sharing of profits, losses, costs, or liabilities by
the Company with any other Person is described and listed on Schedule
3.17(a)(vi);


(vii)           Each Company Contract containing covenants that in any way
purport to restrict the business activity of the Company or any Related Person
of the Company or limit the freedom of the Company or any Related Person of the
Company to engage in any line of business or to compete with any Person is
described and listed on Schedule 3.17(a)(vii);


(viii)                      Each power of attorney that is currently effective
and outstanding is described and listed on Schedule 3.17(a)(viii);


(ix)           Each Company Contract that contains or provides for an express
undertaking by the Company to be responsible for consequential damages, is
described and listed on Schedule 3.17(a)(ix);


(x)           Each Company Contract for capital expenditures in excess of
$10,000 during any twelve month period is described and listed on Schedule
3.17(a)(x);


(xi)           Each written warranty, guaranty, and or other similar undertaking
with respect to contractual performance extended by the Company other than in
the Ordinary Course of Business is described and listed on Schedule 3.17(a)(xi);


(xii)           Each Company Contract evidencing the obligation of the Company
to repay borrowed money, including any obligations as the maker or guarantor of
a promissory note is described and listed on Schedule 3.17(a)(xii);


(xiii)                      Each amendment, supplement, and modification
(whether oral or written) in respect of any of the foregoing Contracts is
described and listed on Schedule 3.17(a)(xiii).


(b)           Except as set forth in Schedule 3.17(b) hereof:


(i)           no Seller has or may acquire any rights under, and no Seller has
or may become subject to any obligation or liability under, any Contract that
relates to the Business of, or any of the assets owned or used by, the Company;
and


(ii)           no officer, director, agent, employee, consultant, or contractor
of the Company is bound by any Contract that purports to limit the ability of
such officer, director, agent, employee, consultant, or contractor to (A) engage
in or continue any conduct, activity, or practice relating to the Business of
the Company, or (B) assign to the Company or to any other Person any rights to
any invention, improvement, or discovery.


(c)           Except as set forth in Schedule 3.17(c) hereof, each Contract
identified or required to be identified in Schedule 3.17(a)(i) through Schedule
3.17(a)(xiii) hereof is in full force and effect and is valid and enforceable in
accordance with its terms.


(d)           Except as set forth in Schedule 3.17(d) hereof:


(i)           the Company is, and at all times since July 1, 2002 has been,
in  compliance with all applicable terms and requirements of each Contract under
which the Company has or had any obligation or liability or by which the Company
or any of the assets owned or used by the Company are or were bound, except for
any non-compliance which did not have or will not have a Material Adverse
Effect;


(ii)           to the Knowledge of Sellers and the Company, each other Person
that has or had any obligation or liability under any Contract under which the
Company has or had any rights is, and at all times since July 1, 2002 has been,
in  compliance in compliance with all applicable terms and requirements of such
Contract, except for any non-compliance which did not have or will not have a
Material Adverse Effect;


(iii)           no event has occurred or circumstance exists that (with or
without notice or lapse of time) contravenes, conflicts with, or could
reasonably be expected to result in a violation or breach of, or give the
Company or other Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any Applicable  Contract; and


(iv)           the Company has not given to or received from any other Person,
at any time since July 1, 2002, any notice or other communication (whether oral
or written) regarding any actual, alleged, possible, or potential material
violation, breach or default under, any Contract.


(e)           There are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate any material amounts paid or payable to the
Company under current or completed Contracts with any Person and no such Person
has made written demand for such renegotiation.


3.18           Insurance.


(a)           The Company has delivered to Buyer, and provided a reasonable
summarized description thereof on Schedule 3.18(a) hereof:


(i)           true and complete copies of all policies of insurance to which the
Company are a party or under which the Company, or any director of the Company,
in such director’s capacity as a director, are or were covered at or after July
1, 2005;

          (ii)           true and complete copies of all pending applications
for policies of insurance; and


(iii)           any statement by the auditor of the Company’s Financial
Statements with regard to the adequacy of the Company's insurance coverage or of
the reserves for claims.


(b)           Schedule 3.18(b) hereof describes:


(i)           any self-insurance arrangement by or affecting the Company,
including any reserves established thereunder;


(ii)           any contract or arrangement, other than a policy of insurance,
entered into for the purpose of transferring or sharing of any risk by the
Company; and


(iii)           all obligations of the Company to third parties with respect to
insurance (including such obligations under leases and service agreements) and
identifies the policy under which such coverage is provided.


(c)           Schedule 3.18(c) hereof sets forth, for the period beginning July
1, 2003:


(i)           a summary of the loss experience under each such policy;


(ii)           a statement describing each claim or series of claims under any
single insurance policy for amounts in excess of $5,000, which sets forth:


(1)           the name of the claimant;


(2)           a description of the policy by insurer, type of insurance, and
period of coverage; and


(3)           the amount and a brief description of the claim; and


(iii)           a statement describing the loss experience for all claims that
were self-insured, including the number and aggregate cost of such claims.


(d)           Except as set forth on Schedule 3.18(d) hereof:


(i)           All such policies to which the Company are a party or that provide
coverage to any Seller, the Company, or any director or officer of the Company:


(1)           are valid, outstanding, and enforceable;


(2)           are issued by an insurer that is, to the Knowledge of Sellers,
financially sound and reputable;


(3)           taken together, provide adequate insurance coverage for the assets
and the operations of the Company for all risks normally insured against by a
Person carrying on the same business or businesses as the Company;

              (4)           are sufficient for compliance with all Legal
Requirements and Contracts to which the Company are a party or by which any of
them is bound;


(5)           are not cancelable by the insurer as a result of the consummation
of the Contemplated Transactions; and


(6)           do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of the Company.


(ii)           The Company has not received (A) any refusal of coverage or any
notice that a defense will be afforded with reservation of rights, or (B) any
notice of cancellation or any other indication that any insurance policy is no
longer in full force or effect or will not be renewed or that the issuer of any
policy is not willing or able to perform its obligations thereunder.


(iii)           The Company has paid all premiums due, and has otherwise
performed all of its respective obligations, under each policy to which the
Company is a party or that provides coverage to the Company or any director
thereof.


(iv)           The Company has given notice to the insurer of all claims that
may be insured thereby.


3.19           Environmental Matters.


Except as set forth in Schedule 3.19, hereof:


(a)           The Company is, and at all times has been, in material compliance
with, and has not been and is not in violation, in any material respects, of or
liable under in any material financial amounts, any Environmental Law. No Seller
nor the Company has any basis to expect, nor has any of them or any other Person
for whose conduct the Company is or may reasonably be held to be responsible
received, any actual or Threatened order, notice, or other communication from
(i) any Governmental Body or private citizen acting in the public interest, or
(ii) the current or prior owner or operator of any property, of any actual or
potential violation or failure to comply with any Environmental Law, or of any
actual or Threatened obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any properties or
assets (whether real, personal, or mixed) in which Sellers or the Company has or
had an interest (singularly, a “Property Interest” and, collectively, the
“Property Interests”), or with respect to any Property Interests at or to which
Hazardous Materials were generated, manufactured, refined, transferred,
imported, used, or processed by Sellers, the Company, or any other Person for
whose conduct they are or may be held responsible, or from which Hazardous
Materials have been transported, treated, stored, handled, transferred,
disposed, recycled, or received.


(b)           There are no pending or, Threatened claims, Encumbrances, or other
restrictions of any nature, resulting from any Environmental, Health, and Safety
Liabilities or arising under or pursuant to any Environmental Law, with respect
to or affecting any Property Interests.


(c)           No Seller nor the Company has any basis to expect, nor has any of
them or any other Person for whose conduct they are or may be held responsible,
received, any citation, directive, inquiry, notice, Order, summons, warning, or
other communication that relates to Hazardous Activity, Hazardous Materials, or
any alleged, actual, or potential violation or failure to comply with any
Environmental Law, or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental, Health, and Safety Liabilities
with respect to any Property Interests, or with respect to any property or
facility to which Hazardous Materials generated, manufactured, refined,
transferred, imported, used, or processed by Sellers, the Company, or any other
Person for whose conduct they are or may be held responsible, have been
transported, treated, stored, handled, transferred, disposed, recycled, or
received.


(d)           No Seller nor the Company, or any other Person for whose conduct
they are or may be held responsible, has any Environmental, Health, and Safety
Liabilities with respect to any Property Interests, or at any property
geologically or hydrologically adjoining any such property or assets.


(e)           There are no Hazardous Materials present on or in the Environment
at any Property Interests, or at any geologically or hydrologically adjoining
property, including any Hazardous Materials contained in barrels, above or
underground storage tanks, landfills, land deposits, dumps, equipment (whether
moveable or fixed) or other containers, either temporary or permanent, and
deposited or located in land, water, sumps, or any other part of such properties
or such adjoining property, or incorporated into any structure therein or
thereon. No Seller, none of the Company, any other Person for whose conduct they
are or may be held responsible, or any other Person, has permitted or conducted,
or is aware of, any Hazardous Activity conducted with respect to any Property
Interests except in full compliance with all applicable Environmental Laws.


(f)           There has been no Release or Threat of Release of any Hazardous
Materials at or from any Property Interests, or at any other locations where any
Hazardous Materials were generated, manufactured, refined, transferred,
produced, imported, used, or processed from or by the Property Interests, or any
geologically or hydrologically adjoining property, whether by Sellers, the
Company, or any other Person.


(g)           Sellers and the Company have delivered to Buyer true and complete
copies and results of any reports, studies, analyses, tests, or monitoring
possessed or initiated by Sellers or the Company pertaining to Hazardous
Materials or Hazardous Activities in, on, or under the Property Interests, or
concerning compliance by Sellers, the Company, or any other Person for whose
conduct they are or may be held responsible, with Environmental Laws.


3.20           Employees.


(a)           Schedule 3.20(a) hereof contains a complete and accurate list of
the following information for each employee or director of the Company,
including each employee on leave of absence or layoff status: employer; name;
job title; current compensation paid or payable and any change in compensation
since July 1, 2006; vacation accrued; and service credited for purposes of
vesting and eligibility to participate under the pension, retirement,
profit-sharing, thrift savings, deferred compensation, stock bonus, stock
option, cash bonus, employee stock ownership (including investment credit or
payroll stock ownership), severance pay, insurance, medical, welfare, or
vacation plan, other Employee Pension Benefit Plan or Employee Welfare Benefit
Plan, or any other employee benefit plan or any Director Plan of the Company.


(b)           No employee or director of the Company is a party to, or is
otherwise bound by, any agreement or arrangement, including any confidentiality,
non-competition, or proprietary rights agreement, between such employee or
director and any other Person (“Proprietary Rights Agreement”) that in any way
adversely affects or will affect (i) the performance of his or her duties as an
employee or director of the Company, or (ii) the ability of the Company to
conduct its business, including any Proprietary Rights Agreement with Sellers or
the Company by any  such employee or director. No Seller nor the Company has
Knowledge that any director, officer, or other key employee of the Company
intends to terminate his or her employment with the Company.


(c)           Schedule 3.20(c) hereof also contains a complete and accurate list
of the following information for each retired employee or director of the
Company, or their dependents, receiving benefits or scheduled to receive
benefits in the future: name, pension benefit, pension option election, retiree
medical insurance coverage, retiree life insurance coverage, and other benefits.


3.21           Labor Relations; Compliance.


Since July 1, 2002, except as disclosed in Schedule 3.17(a)(v), hereto, none of
the Company has been and none is now a party to any collective bargaining or
other labor Contract. Since July 1, 2002, there has not been, there is not
presently pending or existing, and there is not Threatened, (a) any strike,
slowdown, picketing, work stoppage, or employee grievance process, (b) any
Proceeding against or affecting the Company relating to the alleged violation of
any Legal Requirement pertaining to labor relations or employment matters,
including any charge or complaint filed by an employee or union with the
National Labor Relations Board, the Equal Employment Opportunity Commission, or
any comparable Governmental Body, organizational activity, or other labor or
employment dispute against or affecting the Company or their premises, or (c)
any application for certification of a collective bargaining agent. To the
Knowledge of either of the Sellers, no event has occurred or circumstance exists
that could reasonably be expected to provide the basis for any work stoppage or
other labor dispute. There is no lockout of any employees by the Company, and no
such action is contemplated by the Company. The Company has complied in all
material respects with all material Legal Requirements relating to employment,
equal employment opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, occupational safety and health, and plant closing. The Company are not
liable for the payment of any material compensation, damages, taxes, fines,
penalties, or other amounts, however designated, for failure to comply with any
of the foregoing Legal Requirements.


3.22           Intellectual Property & Intangible Assets.


(a)           Intellectual Property Assets—The term “Intellectual Property
Assets” includes:


(i)           the name “Peterson Pacific Corp.,” "Peterson, Inc.," and all
fictional business names, trading names, registered and unregistered trademarks,
service marks, and applications (collectively, “Marks”);


(ii)           all patents, patent applications, and inventions and discoveries
that may be patentable (collectively, “Patents”);


(iii)           all copyrights in both published works and unpublished works
(collectively, “Copyrights”);


(iv)           all know-how, trade secrets, confidential information, customer
lists, software, technical information, data, process technology, plans,
drawings, and blue prints (collectively, “Trade Secrets”) owned, used, or
licensed by the Company as licensee or licensor.


(b)           Agreements—Schedule 3.22(b) contains a complete and accurate list
and summary description, including any royalties paid or received by the
Company, of all Contracts relating to the Intellectual Property Assets and all
covenants not to compete to which the Company is a party or by which the Company
is bound, except for any license implied by the sale of a product and perpetual,
paid-up licenses for commonly available software programs with a value of less
than $5,000 under which the Company is the licensee. There are no outstanding
and, to the Knowledge of either of the Sellers, no Threatened disputes or
disagreements with respect to any such agreement.


(c)           Know-How Necessary for the Business


(i)           The Intellectual Property Assets are all those reasonably
necessary for the operation of the Company’s business as it is currently
conducted.  The Company is the owner of all right, title, and interest in and to
each of the Intellectual Property Assets applicable to its business, free and
clear of all liens, security interests, charges, encumbrances, equities, and
other adverse claims, and has the right to use without payment to a third party
all of the Intellectual Property Assets.


(ii)           Except as set forth in Schedule 3.22(c)(ii), no employee of the
Company has entered into any Contract that restricts or limits in any way the
scope or type of work in which the employee may be engaged or requires the
employee to transfer, assign, or disclose information concerning the employee’s
work to anyone other than the Company.


(d)           Trademarks and Copyrights


(i)           Schedule 3.22(d)(i) contains a complete and accurate list and
summary description of all Copyrights and Marks of the Company.


(ii)           None of the subject matter of any of the Copyrights or Marks
infringes or is alleged to infringe any copyright protected Mark of any third
party or is a derivative work based on the work of a third party.


(e)           Trade Secrets—The Company has taken all reasonable precautions to
protect the secrecy, confidentiality, and value of its Trade Secrets.


3.23           Certain Payments.


Other than reasonable marketing practices in the ordinary course of business,
since July 1, 2002, neither the Company nor any director, officer, agent, or
employee of the Company, or any other Person acting for or on behalf of the
Company, has directly or indirectly (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of the Company, or
(iv) in violation of any Legal Requirement, (b) established or maintained any
fund or asset that has not been recorded in the books and records of the
Company.


3.24           Disclosure.


No representation or warranty of Sellers in this Agreement omits to state a
material fact necessary to make the statements herein, in light of the
circumstances in which they were made, not misleading.


3.25           Relations with Related Persons.


Except for this Agreement (respecting the contemplated post-Closing obligations
of the Company as the successor to the Buyer) and as set forth in Schedule 3.25,
no Seller or any Related Person of any of the Sellers is a party to any Contract
with, or has any claim or right against, the Company.


3.26           Brokers or Finders.


Sellers and their agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement.
 


 

--------------------------------------------------------------------------------




 
ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Sellers as follows:



4.1           Organization and Good Standing.


Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Tennessee.


4.2           Authority; No Conflict.


(a)           This Agreement constitutes the legal, valid, and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
Upon the execution and delivery by Buyer of the Buyer’s Closing Certificate, the
Buyer’s Closing Certificate will constitute the legal, valid, and binding
obligations of Buyer, enforceable against Buyer in accordance with its terms.
Buyer has the absolute and unrestricted right, power, and authority to execute
and deliver this Agreement and the Buyer’s Closing Certificate and to perform
its obligations under this Agreement and the Buyer’s Closing Certificate.


(b)           Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time):


(i)           contravene, conflict with, or result in a violation of any
provision of the Organizational Documents of Buyer;


(ii)           contravene, conflict with, or result in a violation of, any Legal
Requirement or any Order to which Buyer , or any of the assets owned or used by
either Buyer , may be subject;


(iii)           contravene, conflict with, or result in a violation of any of
the terms or requirements of, any Governmental Authorization that is held by
Buyer or that otherwise relates to the business of, or any of the assets owned
or used by, Buyer;


(iv)           contravene, conflict with, or result in a violation or breach of
any provision of, or give any Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Contract (including without limitation any loan
documents) to which Buyer is a party or, to the Knowledge of Buyer, to which any
of its property is subject; or


(v)           result in the imposition or creation of any Encumbrance upon or
with respect to any of the assets owned or used by either Buyer.


4.3           Certain Proceedings.


There is no pending or Threatened Proceeding that has been commenced against
Buyer and that challenges, or may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions.

4.4           Brokers or Finders.


Buyer and its officers and agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with the Contemplated Transactions.





--------------------------------------------------------------------------------




ARTICLE 5


COVENANTS OF SELLERS AND THE COMPANY PRIOR TO CLOSING DATE


5.1           Required Approvals.


As promptly as practicable after the date of this Agreement, Sellers and the
Company will make all filings required by Legal Requirements to be made by them
in order to consummate the Contemplated Transactions. Between the date of this
Agreement and the Closing Date, Sellers and the Company will (a) cooperate with
Buyer with respect to all filings that Buyer elects to make or is required by
Legal Requirements to make in connection with the Contemplated Transactions, and
(b) cooperate with Buyer in obtaining all Consents identified in Schedule 4.2.


5.2           Company’s and Sellers’ Approval.


Sellers and the Company shall as soon as practicable after the date of this
Agreement take any necessary action, whether as a shareholder, officer, director
or otherwise, to vote upon and approve this Agreement and the Contemplated
Transactions.


5.3           Current Information.


During the period from the date of this Agreement to the Closing Date, the
Sellers and the Company shall cause one or more of their representatives to
confer on a regular and frequent basis with representatives of Buyer to report
on the general status of the Company’s ongoing operations. Sellers and the
Company shall promptly notify Buyer of any material change in the normal course
of the business of the Company or in the operation of its properties of the
Company and of any governmental complaints, investigations, or hearings (or
communications indicating that the same may be contemplated), or the institution
or the threat of material litigation involving Sellers or the Company, and will
keep Buyer fully informed with respect to such events.


5.4           No Negotiation.


Until such time, if any, as this Agreement is terminated pursuant to Section 9,
Sellers will not, and will not permit the Company or any of their
Representatives to, directly or indirectly solicit, initiate, respond to or
encourage any inquiries or proposals from, discuss or negotiate with, provide
any non-public information to, or consider the merits of any unsolicited
inquiries or proposals from, any Person (other than Buyer) relating to any
transaction involving the sale of the business or assets (other than in the
Ordinary Course of Business) of the Company, or any of the capital stock of the
Company, or any merger, consolidation, business combination, or similar
transaction involving the Company.


5.5           Operations Prior to Closing Date.


In addition to any other express obligation under this Agreement, between the
date of this Agreement and the Closing Date, the Company will, and the Sellers
shall cause the Company to:
 
(a)           conduct the Business of the Company only in the Ordinary Course of
Business;


(b)           use their Best Efforts to keep available the services of the
current officers, employees, and agents of the Company and maintain the
relations and good will with suppliers, customers, creditors, employees, agents,
and others having business relationships with the Company.


During the period from the date hereof to and including the Closing Date, except
as expressly contemplated hereby, without the prior written consent of Buyer,
the Company will not:
 
(a)           incur any liability or obligation of any material nature (whether
accrued, absolute, contingent or otherwise), except in the Ordinary Course of
Business;


(b)           permit any of its assets to be subjected to any Encumbrance;


(c)           sell, transfer or otherwise dispose of any assets except in the
Ordinary Course of Business;


(d)           make any capital expenditure or commitment therefor, except in the
Ordinary Course of Business but in no event in excess of $100,000 in the
aggregate, except for the purchase of certain processing equipment approved by
Buyer;


(e)           redeem, purchase, otherwise acquire, or issue any shares of its
capital stock or grant any option, warrant or other right to purchase or acquire
any such shares, or declare or pay any dividend, make or pay any other
distribution or payment in respect of shares of capital stock;


(f)           borrow money or make any loan to any Person;


(g)           write off as uncollectible any note or accounts receivable, except
write-offs in the Ordinary Course of Business charged to applicable reserves,
none of which  individually or in the aggregate is material to the Company;


(h)           grant any increase in the rate of wages, salaries, bonuses or
other remuneration of any officer or non-hourly paid employee of the Company or,
except in the Ordinary Course of Business, grant any increase in the wages of
any hourly-paid employees;


(i)           cancel or waive any claims or rights of substantial value;

      (j)           make any change in any method of accounting or auditing
practice except changes approved by Buyer;


(k)           other than in the Ordinary Course of Business and limited to the
hiring of at-will employees only, hire any additional or replacement employees
or engage additional or replacement independent contractors;


(l)           enter into any modification of any Contracts except in the
Ordinary Course of Business;


(m)           agree, whether or not in writing, to do any of the foregoing;


(n)           cause the Sellers or the Company to, without the prior consent of
Buyer, to take any affirmative action, or fail to take any reasonable action
within their or its control, as a result of which any of the changes or events
listed in Section 3.16 would be likely to occur.


5.6           Miscellaneous Agreements and Consents.


The Sellers and the Company shall use their Best Efforts to: (a) satisfy all the
conditions precedent to their own and all other parties’ obligations hereunder;
(b) obtain Consents necessary or desirable for the consummation of the
transactions contemplated by this Agreement; and (c) remove any condition or
state of facts pertaining to any of them or their respective subsidiaries, as
applicable, that otherwise would make consummation of the transactions
contemplated hereby a violation of applicable law or a breach of a Contract
(including any Company Services Agreement) to which the Company or any Seller is
a party. The Sellers and the Company agree promptly to execute at the reasonable
request of Buyer before, on or after the Closing Date any documents or materials
reasonably necessary to effect the transactions contemplated by this Agreement,
including, without limitation, information to auditors respecting the operations
of the Company prior to the Closing Date, letters of authority on the Closing
Date and signature cards and other materials evidencing the transfer of the bank
accounts of the Company.


5.7           Access and Investigation; Deliveries.


Between the date of this Agreement and the Closing Date, Sellers and the Company
shall:
 
(a)           afford Buyer and its Representatives and advisors (collectively,
“Buyer’s Advisors”) full and free access to the Company’ personnel, facilities
and to Company Contracts, books and records, and other documents and data;


(b)           shall promptly deliver to Buyer any Company Contracts, documents,
financial statements, instruments and any other information which are created
after the date of this Agreement (or was otherwise unavailable to or unknown to
any Seller or Sellers' Company as of the date of this Agreement) that would have
been required by the terms of this Agreement to be delivered to Buyer by any
Seller or the Company if such Company Contract, document, financial statements,
instruments or other information had been available to or known to either of the
Sellers or the Company as of the date of this Agreement, and Sellers shall
describe on a series of Schedules 5.7(b), each of which shall be separately
dated as of the date of delivery to Buyer, the identification of the Company
Contract, document, financial statements, instruments or other information
delivered in accordance with this Section 5.7 to the same extent as would be
required by an applicable Schedule to this Agreement if such Company Contract,
document, financial statements, instruments or other information had been
available to or known to either of the Sellers or the Company as of the date of
this Agreement;


(c)           promptly deliver to Buyer copies of all such Contracts, books and
records, and other existing documents and data as Buyer may reasonably request;


(d)           promptly deliver to Buyer and Buyer’s Advisors such additional
financial, operating, and other data and information as Buyer may reasonably
request; and


(e)           deliver to Buyer no later than the twentieth day following each
calendar month end, an unaudited balance sheet of the Company as at such
calendar month end (a “Pre-Closing Monthly Balance Sheet”) and (B) an unaudited
statement of income of the Company for such calendar month and for the period
from July 1, 2006 through the end of the calendar month for the statement of
income for each calendar month of 2007 (each, a “Pre-Closing Monthly Income
Statement”) (collectively, the Pre-Closing Monthly Balance Sheets and the
Pre-Closing Monthly Income Statements are the “Pre-Closing Monthly Financial
Statements”). The Pre-Closing Monthly Financial Statements shall be prepared in
conformity with GAAP applied on a consistent basis and shall fairly present the
financial position and results of operations of the Company to which they relate
as of the dates thereof and for the periods indicated (except as indicated in
the notes thereto), subject to normal audit adjustments and the absence of
certain footnote disclosure required by GAAP.


5.8           Notification.


Between the date of this Agreement and the Closing Date, each of the Sellers
will promptly notify Buyer in writing if either of the Sellers or the Company
becomes aware of any fact or condition that causes or constitutes a Breach of
any of representations and warranties of Sellers as of the date of this
Agreement, or if any Seller or the Company becomes aware of the occurrence after
the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition. Should any
such fact or condition require any change in any representations or warranties
of any Seller or of the Company herein if this Agreement were dated the date of
the occurrence or discovery of any such fact or condition, the Sellers will
promptly deliver to Buyer written notice specifying such change (a “Modification
Notice”). During the same period, each Seller will promptly notify Buyer of the
occurrence of any Breach of any covenant of Sellers in this Section 5 or of the
occurrence of any event that may make the satisfaction of the conditions in
Section 7 impossible or unlikely.





--------------------------------------------------------------------------------





ARTICLE 6


COVENANTS OF BUYER PRIOR TO CLOSING DATE


Buyer shall, as promptly as practicable after the date of this Agreement until
and through the Closing or the termination of this Agreement in accordance with
Article 9, use its Best Efforts to: (a) satisfy all the conditions precedent to
its own obligations hereunder; (b) obtain Consents necessary or desirable for
the consummation of the transactions contemplated by this Agreement; (c)
cooperate with Sellers in obtaining all consents identified in Section 3.2; (d)
cooperate with Sellers in the Sellers’ efforts to satisfy all the conditions
precedent to the Sellers’ obligations hereunder; and (e) remove any condition or
state of facts pertaining to Buyer that otherwise would make consummation of the
transactions contemplated hereby a violation of applicable law or a breach of a
Contract to which Buyer is a party.





--------------------------------------------------------------------------------




ARTICLE 7


CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE


Buyer’s obligation to purchase the Stock and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):
 
7.1           Accuracy of Representations.


All of the representations and warranties of the Sellers in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), must have been accurate in all material respects as
of the date of this Agreement, and must be accurate as of the Closing Date as if
made on the Closing Date, without giving effect to any Modification Notice.


7.2           Performance.


(a)           All of the covenants and obligations that Sellers and the Company
are required to perform or to comply with pursuant to this Agreement at or prior
to the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been duly performed and
complied with.


(b)           Each document required to be delivered pursuant to Section 2.4
must have been delivered.


(c)           All of the agreements, other documents or certificates, or actions
required to be entered into, delivered and/or taken at or prior to the Closing
in accordance with Section 2 hereof, including actions or deliveries of Persons
not a party hereto, shall have been entered into, delivered and or taken, as
applicable.

     7.3           Consents.


Each of the Consents identified or required to be identified pursuant to Section
3.2 must have been obtained and must be in full force and effect.


7.4           Additional Documents; Due Diligence Investigation; Certain
Payables.


(a)           Each of the following documents must have been delivered to Buyer:


(i)           an opinion of Sellers' Counsel dated the Closing Date, in a form
mutually agreed upon by the parties;


(ii)           such other documents as Buyer may reasonably request for the
purpose of (A) enabling its counsel to provide the opinion referred to in
Section 8.4(a), (B) evidencing the accuracy of any of Sellers’ representations
and warranties, (C) evidencing the performance by each Seller of, or the
compliance by each Seller with, any covenant or obligation required to be
performed or complied with by such Seller, or (D) evidencing the satisfaction of
any condition referred to in this Section 7;


(iii)           a fully executed real estate purchase agreement for all of the
real estate and improvements used by and related to the Company (the "Property")
in form satisfactory to the Buyer; and


(iv)           fully executed and enforceable employment and non-competition
agreements between the Company and Neil Peterson and Larry Cumming, in form
satisfactory to Buyer.


(b)           Sellers and the Company shall have granted Buyer full access to
the Company’s assets and operations in accordance with this Agreement for the
purpose of conducting a due diligence examination thereof, and the results of
said due diligence examination shall have been fully satisfactory to Buyer.


(c)           The Sellers and all Related Parties of the Sellers, and of the
Company, shall have paid in full without discount or compromise all accounts
payable or notes payable owed by any of them to the Company.


7.5           No Proceedings.


There must not have been commenced or Threatened against Buyer, or against any
Related Person of Buyer, any Proceeding (a) involving any bona fide challenge
to, or seeking material damages or other relief in connection with, any of the
Contemplated Transactions, or (b) that could reasonably be expected have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the Contemplated Transactions.



7.6           No Claim Regarding Stock Ownership or Sale Proceeds.


There must not have been made or Threatened by any Person any claim asserting
that such Person (a) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any stock of, or any other
voting, equity, or ownership interest in, the Company, or (b) is entitled to all
or any portion of the Purchase Price payable for the Stock.






ARTICLE 8


CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE


Sellers’ obligation to sell the Stock and to take the other actions required to
be taken by Sellers at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Sellers, in whole or in part):


8.1           Accuracy of Representations.


All of Buyer’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.


8.2           Buyer’s Performance.


(a)           All of the covenants and obligations that Buyer is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
material respects.


(b)           Buyer must have delivered each of the documents required to be
delivered by Buyer pursuant to Section 2.4 and must have made the Cash Payment
required to be made by Buyer pursuant to Section 2.4(b)(i).


(c)           All of the agreements, other documents or certificates, or actions
required to be entered into, delivered and/or taken at or prior to the Closing
in accordance with  Section 2 hereof, including actions or deliveries of Persons
not a party hereto, shall have been entered into, delivered and or taken, as
applicable.


8.3           Consents.


Each of the Consents identified in Schedule 3.2 hereof must have been obtained
and must be in full force and effect.

8.4           Additional Documents.


Buyer must have caused the following documents to be delivered to Sellers:
 
(a)           an opinion of Chambliss, Bahner & Stophel, P.C. dated the Closing
Date, in the form mutually agreed upon by the parties; and


(b)           such other documents as Sellers may reasonably request for the
purpose of (i) enabling their counsel to provide the opinion referred to in
Section 7.4(a), (ii) evidencing the accuracy of any representation or warranty
of Buyer, (iii) evidencing the performance by Buyer of, or the compliance by
Buyer with, any covenant or obligation required to be performed or complied with
by Buyer, (ii) evidencing the satisfaction of any condition referred to in this
Section 8, or (v) otherwise facilitating the consummation of any of the
Contemplated Transactions.


8.5           No Injunction.


There must not have been commenced or Threatened against Sellers, or against any
Related Person of a Seller, any Proceeding (a) involving any bona fide challenge
to, or seeking material damages or other relief in connection with, any of the
Contemplated Transactions, or (b) that could reasonably be expected have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the Contemplated Transactions.





--------------------------------------------------------------------------------




ARTICLE 9


TERMINATION


9.1           Termination Events.


This Agreement may, by notice given prior to or at the Closing, be terminated:
 
(a)           by either Buyer or the Sellers’ Representative if a material
Breach of any provision of this Agreement has been committed by the other party
and such Breach has not been waived;


(b)           (i) by Buyer if any of the conditions in Section 7 has not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Sellers, if any of the conditions in Section
8 has not been satisfied as of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of Sellers to
comply with their obligations under this Agreement) and Sellers have not waived
such condition on or before the Closing Date;


(c)           by mutual consent of Buyer and Sellers’ Representative; or

      (d)           by either Buyer or the Sellers’ Representative if the
Closing has not occurred (other than through the failure of any party seeking to
terminate this Agreement to comply fully with its obligations under this
Agreement) on or before October 31, 2007, or such later date as the parties may
agree upon.


9.2           Effect of Termination.


Each party’s right of termination under Section 9.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 9.1, all further obligations of the parties under
this Agreement will terminate, except that the rights and obligations in Article
11 other than in Section 11.6) will survive; provided, however, that if this
Agreement is terminated by a party because of the Breach of the Agreement by the
other party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s failure to comply with its obligations under this Agreement, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired.





--------------------------------------------------------------------------------




ARTICLE 10


INDEMNIFICATION; REMEDIES


10.1           Survival; Right to Indemnification Not Affected By Knowledge.


All representations and warranties in this Agreement and in any certificate or
document delivered pursuant to this Agreement will survive the Closing until
(and including) the third (annual) anniversary of the Closing Date, except as
otherwise provided below.
 
(a)           The representations and warranties of Sellers contained in the
following Sections of this Agreement shall survive until the applicable statute
of limitations:


3.11; 3.13; and 3.19
 
(b)           The representations and warranties of Sellers contained in the
following Sections of this Agreement shall survive six (6) years after the
Closing Date:


3.1(a); 3.2(a); and 3.3
 
(c)           The representations and warranties of Buyer contained in Section
4.2(a) of this Agreement shall indefinitely survive the Closing Date.


Providedfurther that, if prior to the expiration of the survival period with
respect to any claim for indemnity hereunder, the indemnifying parties shall
have been notified of such claim and such claim shall not have been finally
resolved before the expiration of such survival period, any representation,
warranty, covenant or agreement that is the basis for such claim shall continue
to survive as to such claim and shall remain a basis for indemnity as to such
claim until such claim is finally resolved. The right to indemnification,
payment of Damages or other remedy based on such representations, warranties,
covenants, and obligations will not be affected by any investigation conducted
with respect to, or any Knowledge acquired (or capable of being acquired) at any
time, whether before or after the execution and delivery of this Agreement or
the Closing Date, with respect to the accuracy or inaccuracy of or compliance
with, any such representation, warranty, covenant, or obligation. The waiver of
any condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.


10.2           Indemnification and Payment of Damages by Sellers.


The Sellers will, jointly and severally, indemnify and hold harmless Buyer, the
Company, and their respective Representatives, stockholders, controlling
persons, and Related Persons (collectively, the “Buyer Indemnified Persons”)
for, and will pay to the Buyer Indemnified Persons the amount of, any loss,
liability, claim, damage, expense (including costs of investigation and defense
and reasonable attorneys’ fees incurred after Closing) or diminution of value,
whether or not involving a third-party claim (collectively, “Damages”), arising,
directly or indirectly, from or in connection with:
 
(a)           any Breach of any representation or warranty made by any of the
Sellers in this Agreement, the Modification Notices or any other certificate or
document delivered by either of the Sellers or the Company pursuant to this
Agreement;


(b)           any Breach of any representation or warranty made by any of the
Sellers in this Agreement as if such representation or warranty were made on and
as of the Closing Date without giving effect to any Modification Notice;


(c)           any Breach by any of the Sellers of any covenant or obligation of
such Seller in this Agreement;


(d)           any liabilities or obligations of the Company of any nature
(whether known or unknown and whether absolute, accrued, contingent, or
otherwise) accruing, occurring, arising or related to the period on or prior to
the Closing Date, except for (i) liabilities or obligations reflected or
reserved against in the April 28, 2007 Balance Sheet or for trade payables, or
(ii) accrued employees’ wages and other benefits incurred after the date of the
April 28, 2007 Balance Sheet in the Ordinary Course of Business of the same type
as reflected on such April 28, 2007 Balance Sheet, or (iii)  claims for Damages
arising directly or indirectly from or in connection with any product shipped by
the Company, or (iv) any other potential liabilities listed in Schedule 10.2(d).


(e)           any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such Person with either of the Sellers or the
Company (or any Person acting on their behalf) in connection with any of the
Contemplated Transactions.


To the extent such Damages are covered by applicable insurance policies,
including insurance policies which become effective on or after the Closing
Date, Sellers shall be excused from their duty to indemnify.  To the extent
Sellers are excused from a duty to indemnify solely because the Damages are
covered by applicable insurance policies, the parties hereby waive any
subrogation rights which their respective insurance carriers may have against
Sellers under this Section 10.2.  Rather, the Sellers shall be considered to be
additional insureds.


The indemnification obligations of the Sellers pursuant to Section 10.2(d) and
(e) exist regardless of whether such obligations may also arise as a Breach
under Section 10.2(a), (b) or (c) above.


10.3           Indemnification and Payment of Damages by Buyer.


Buyer will indemnify and hold harmless Sellers and their respective
Representatives and Related Persons (collectively, the "Sellers' Indemnified
Persons") for, and will pay to the Sellers' Indemnified Persons the amount of
any Damages arising, directly or indirectly, from or in connection with (a) any
Breach of any representation or warranty made by Buyer in this Agreement or in
any certificate delivered by Buyer pursuant to this Agreement, (b) any Breach by
Buyer of any covenant or obligation of Buyer in this Agreement, (c) any product
shipped by, or any services provided by, the Company on or after the Closing
Date, except to the extent such Damages are covered by applicable insurance
policies, or (d) any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such Person with Buyer (or any Person acting on its
behalf) in connection with any of the Contemplated Transactions.


10.4           Indemnity Limitations—Sellers.


The Sellers will have no liability (for indemnification or otherwise) under
Section 10.2 until the total of all Damages with respect to such matters exceeds
Five Hundred Thousand Dollars ($500,000). Notwithstanding the foregoing
limitation, this Section 10.4 shall not apply to: (i)  any Breach by Sellers of
the representations or warranties of Sections 3.1(a); 3.2(a); or 3.3 hereof;
(ii) any covenant or obligations of Sellers under this Agreement to be performed
after the Closing Date, including the covenants of Section 2.5; or (iii) any
Breach by any Seller of any of Sellers’ representations and warranties of which
a Seller had actual Knowledge at or prior to the Closing; or (iv) any knowing
and intentional Breach by any of the Sellers of any covenant or obligation of a
Seller under this Agreement.


10.5           Indemnity Limitations—Buyer.


 
Buyer will have no liability (for indemnification or otherwise) under Section
10.3 until the total of all Damages with respect to such matters exceeds Five
Hundred Thousand Dollars ($500,000).  Notwithstanding the foregoing limitation,
this Section 10.5 shall not apply to: (i) any Breach by Buyer of the
representations or warranties of Sections 4.1; or 4.2 hereof; (ii) any covenant
or obligations of Buyer under this Agreement to be performed after the Closing
Date; or (iii) any Breach by Buyer of any of Buyer’s representations and
warranties of which Buyer had actual Knowledge at or prior to the Closing; or
(iv) any knowing and intentional Breach by Buyer of any its covenants or
obligations of this Agreement.

      10.6           Procedure for Indemnification—Third Party Claims.


(a)           Promptly after receipt by an Indemnified Person under Sections
10.2, or 10.3 of notice of the commencement of any Proceeding against it, such
Indemnified Person will, if a claim is to be made against an indemnifying party
under such Section, give notice to the indemnifying party of the commencement of
such claim, but the failure to notify the indemnifying party will not relieve
the indemnifying party of any liability that it may have to any Indemnified
Person, except to the extent that the indemnifying party demonstrates that the
defense of such action is prejudiced by the indemnifying party’s failure to give
such notice.


(b)           If any Proceeding referred to in Section 10.6(a) is brought
against an Indemnified Person and it gives notice to the indemnifying party of
the commencement of such Proceeding, the indemnifying party will be entitled to
participate in such Proceeding and, to the extent that it wishes (unless (i) the
indemnifying party is also a party to such Proceeding and the Indemnified Person
determines in good faith that joint representation would be inappropriate, or
(ii) the indemnifying party fails to provide reasonable assurance to the
Indemnified Person of its financial capacity to defend such Proceeding and
provide indemnification with respect to such Proceeding), to assume the defense
of such Proceeding with counsel satisfactory to the Indemnified Person and,
after notice from the indemnifying party to the Indemnified Person of its
election to assume the defense of such Proceeding, the indemnifying party will
not, as long as it diligently conducts such defense, be liable to the
Indemnified Person under this Section 10 for any fees of other counsel or any
other expenses with respect to the defense of such Proceeding, in each case
subsequently incurred by the Indemnified Person in connection with the defense
of such Proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a Proceeding, (i) no compromise or
settlement of such claims may be effected by the indemnifying party without the
Indemnified Person’s consent unless (A) there is no finding or admission of any
violation of Legal Requirements or any violation of the rights of any Person and
no effect on any other claims that may be made against the Indemnified Person,
and (B) the sole relief provided is monetary damages that are paid in full by
the indemnifying party; and (ii) the Indemnified Person will have no liability
with respect to any compromise or settlement of such claims effected without its
consent. If notice is given to an indemnifying party of the commencement of any
Proceeding and the indemnifying party does not, within thirty days after the
Indemnified Person’s notice is given, give notice to the Indemnified Person of
its election to assume the defense of such Proceeding, the indemnifying party
will be bound by any determination made in such Proceeding or any compromise or
settlement effected by the Indemnified Person.


(c)           Notwithstanding the foregoing, if an Indemnified Person determines
in good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
Indemnified Person may, by notice to the indemnifying party, assume the
exclusive right to defend, compromise, or settle such Proceeding, but the
indemnifying party will not be bound by any determination of a Proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).

      (d)           Sellers hereby consent to the non-exclusive jurisdiction of
any court in which a Proceeding is brought against any Indemnified Person for
purposes of any claim that an Indemnified Person may have under this Agreement
with respect to such Proceeding or the matters alleged therein, and agree that
process may be served on Sellers with respect to such a claim anywhere in the
world.


10.7           Procedure for Indemnification—Other Claims.


A claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought.


10.8           Treatment of Indemnification Payment.


If Buyer or any Seller makes any payment to an Indemnified Person pursuant to
this Article 10, then such amount shall be treated as an adjustment to the
Purchase Price.





--------------------------------------------------------------------------------




ARTICLE 11


GENERAL PROVISIONS


11.1           Expenses.


Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants. Sellers will cause the Company not to incur any
out-of-pocket expenses in connection with this Agreement. In the event of
termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach of
this Agreement by another party.


11.2           Confidentiality/Public Announcement.


Between the date of this Agreement and the Closing Date, Buyer, Sellers and the
Company will maintain in confidence, and will cause the directors, officers,
employees, agents, advisors and Related Persons of Buyer, Sellers and the
Company to maintain in confidence, any confidential or proprietary information
obtained in confidence from another party in connection with this Agreement or
the Contemplated Transactions, unless (a) such information is already known to
such party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such party, (b) the
use of such information is necessary or appropriate in making any filing or
obtaining any consent or approval required for the consummation of the
Contemplated Transactions, or (c) the furnishing or use of such information is
necessary or appropriate in connection with legal proceedings.
 
Provided, however, that Buyer may make such disclosure of the Contemplated
Transactions and this Agreement as Buyer, in its discretion, determines is
necessary to comply with Federal and state securities laws and regulations.
 
If the Contemplated Transactions are not consummated, each party will return or
destroy as much of such written information as the other party may reasonably
request.
 
The Sellers acknowledge that certain of the terms and conditions of this
Agreement contain important confidential information the disclosure of which
could result in a  competitive disadvantage to Buyer. Accordingly, each Seller
agrees never to disclose, whether before or after a Closing, to any Person the
terms and provisions of this Agreement except (a) to his legal or tax advisors,
(b) to senior officers of the Company identified to the Buyer, (c) when
disclosure of such information is required in connection with legal proceedings,
(d) to other Sellers, or (e) with the prior written consent of Buyer.


11.3           Notices.


All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and telecopier numbers set forth within
Section 11.4 (or to such other addresses and telecopier numbers as a party may
designate by notice to the other parties). Notice to any and all Sellers shall
be deemed to have been given when notice is given to Sellers’ Representative.


 
Buyer
F. McKamy Hall, CPA
Vice President, Chief Financial Officer and Treasurer
Astec Industries, Inc.
1725 Shepherd Road
Chattanooga, TN 37421
Fax:     (423) 899-4456
Email: mhall@astecindustries.com
   
with a copy to:
Chambliss, Bahner & Stophel, P.C.
1000 Tallan Building
Two Union Square
Chattanooga, TN 37402
Attn: E. Stephen Jett
Fax: 423-508-1229
Email: sjett@cbslawfirm.com
   
Company (Pre-Closing):
A. Neil Peterson
Peterson Pacific Corp.
29408 Airport Road
Eugene, OR 97402
Fax: 541-689-0804
Email: neilp@petersoncorp.com
   
Sellers' Representative:
A. Neil Peterson
34794 Matthews Road
Eugene, OR 97405-8617
Fax:                                           
Email:                                                      
   
With a copy to
Luvaas Cobb
777 High Street, Suite 300
P.O. Box 10747
Eugene, OR 97440-2747
Attn:  Varner Jay Johns III
Fax: 541-343-1206
Email: vjohns@luvaascobb.com
   



11.4           Jurisdiction.


Subject to the terms of Section 11.2, any action or proceeding seeking to
enforce any provision hereof, or based on any right arising out of, this
Agreement may be brought against any of the parties in the Chancery or Circuits
Courts of Hamilton County, Tennessee, or, if it has or can acquire jurisdiction,
in the United States District Court for the Eastern District of Tennessee,
Chattanooga Division, and each of the parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world.


11.5           Further Assurances.


The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.


11.6           Waiver.


The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of  the claim or right unless
in writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.


11.7           Entire Agreement and Modification.


This Agreement supersedes all prior agreements between the parties with respect
to its subject matter (including the Letter of Intent among Buyer, the Company
and Sellers dated December 1, 2006, as amended) and constitutes (along with the
documents referred to in this Agreement) a complete and exclusive statement of
the terms of the agreement between the parties with respect to its subject
matter. This Agreement may not be amended except by a written agreement executed
by the party to be charged with the amendment.


11.8           Assignments, Successors, And No Third-Party Rights.


(a)           Neither Buyer nor either of the Sellers may assign any of its, his
or her rights under this Agreement without the prior consent of Buyer and the
Sellers’ Representative, as applicable, except that Buyer may assign any of its
rights (but not its obligations) under this Agreement to any Related Person of
Astec Industries, Inc. and Buyer and Sellers may, at or subsequent to the
Closing, collaterally assign or grant a security interest in their respective
rights hereunder to their respective secured lenders, if any.  Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon, and inure to the benefit of the successors and permitted assigns of the
parties. Sellers acknowledge that Buyer intends, relatively shortly following
the Closing, to cause Buyer and the Company to merge with the Company being the
survivor, with the result that post-Closing the Company shall be the successor
of Buyer and all obligations and rights of Buyer under this Agreement shall
become the obligations and rights of the Company.


(b)           Nothing expressed or referred to in this Agreement will be
construed to give any Person (including employees of the Company who are not
parties to this Agreement or permitted assignees) other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and permitted assigns.


11.9           Severability.


If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


11.10                      Sellers’ Representative.


(a)           The Sellers hereby appoint A. Neil Peterson (the “Sellers’
Representative”) as their attorney-in-fact with full power on their behalf to
perform any and all acts necessary or appropriate in connection with this
Agreement or any Ancillary Agreement, including, without limitation:



(i)           disbursing among the Sellers the Purchase money, Conditional
Earn-Out payments, and any other payments paid to Sellers under this Agreement
or in connection with the Contemplated Transactions;


(ii)           making, granting or withholding any approvals, consents or
determinations which may or could be made by the Sellers under this Agreement
whether before, at or after the Closing, including the waiving of any conditions
to the Sellers’ obligations under Article 8 hereunder to close or negotiating
and agreeing to terms and conditions of any indemnification rights or
obligations asserted by or against the Sellers under Article 10; and


(iii)           making, executing, acknowledging and delivering all such other
agreements, orders, receipts, endorsements, notices, requests, instructions,
certificates, letters and other writings and, in general, doing any and all
things and taking any and all action that the Sellers’ Representative, in such
Person’s sole and absolute discretion, may consider necessary, proper or
convenient in connection with or to carry out the activities described in clause
(i) above and the transactions contemplated by this Agreement and the
Contemplated Transactions.


(b)           The Sellers’ Representative shall not have any duties or
responsibilities except those expressly set forth in this Agreement, and no
implied covenants, functions, responsibilities, duties, obligations, or
liabilities shall be read into this Agreement or any other agreement signed or
authorized by the Sellers’ Representative on any Seller’s behalf.


(c)           The Sellers’ Representative shall be entitled to rely, and shall
be fully protected in relying, upon any statements furnished to them, or any one
of them, by any Seller or the Buyer, or any other evidence deemed by the
Sellers’ Representative to be reliable, and the Sellers’ Representative shall be
entitled to act on the advice of counsel selected by them.  The Sellers’
Representative shall be fully justified in failing or refusing to take any
action under this Agreement or any other agreement signed or authorized by the
Sellers’ Representative on the behalf of any Seller, unless they or any one of
them shall have received such advice or concurrence of the Sellers as they deem
appropriate or they shall have been expressly indemnified to their satisfaction
by the Sellers against any and all liability and expense that the Sellers’
Representative may incur by reason of taking or continuing to take any such
action.  The Sellers’ Representative shall in all cases be fully protected in
acting, or refraining from acting, under this Agreement or any other agreement
signed or authorized by such persons on the behalf of any Seller, in reliance
upon the powers granted hereunder, and any statements furnished to them, or any
one of them, by any Seller or the Buyer or any other evidence deemed by the
Sellers’ Representative to be reliable, and any action taken or failure to act
pursuant thereto, shall be binding upon all of the Sellers.

11.11                      Section Headings; Construction.
 
     The headings of Sections in this Agreement are provided for convenience
only and will not affect its construction or interpretation. All references to
“Section” or “Sections” refer to the corresponding Section or Sections of this
Agreement. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms. The
parties, in acknowledgement that all of them have been represented by counsel
and that this Agreement has been carefully negotiated, agree that the
construction and interpretation of this Agreement and other documents entered
into in connection herewith shall be construed neutrally in accordance with
their plain meaning; and the construction and interpretation thereof shall not
be affected by the identity of the party or parties under whose direction or at
whose expense this Agreement and such documents were prepared or drafted.


11.12                      Governing Law.


This Agreement will be governed by the laws of the State of Tennessee without
regard to conflicts of laws principles.


11.13                      Counterparts.


This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Asset Purchase
Agreement as of the date first written above.




COMPANY:
BUYER:
   
PETERSON, INC.
ASTEC INDUSTRIES, INC.
 
 
By:/s/ A Neil Peterson
 
 
By:/s/ J. Don Brock
   
Title:President
Title:Chairman, CEO
       
SELLERS:
     
 
/s/ A. Neil Peterson
A. Neil Peterson
 
/s/ Dale Peterson
Dale Peterson
   
 
/s/ Linda Peterson
Linda Peterson
 
/s/ Cody D. Peterson
Cody Peterson
   
 
/s/ A. Neil Peterson
Scot Peterson
by A. Neil Peterson as Attorney-in-Fact
 
/s/ Leslie Peterson
Leslie Peterson
   
 
/s/ Cody D. Peterson
Cody Peterson, as Custodian under the
Uniform Gifts to Minors Act for the benefit
of Caleb Peterson
 
/s/ Cody D. Peterson
Cody Peterson, as Custodian under the
Uniform Gifts to Minors Act for the benefit
of Sage Peterson
   
 
/s/ A. Neil Peterson
Paul Reinhart
by A. Neil Peterson as Attorney-in-Fact
 
/s/ A. Neil Peterson
Steve Reinhart
by A. Neil Peterson as Attorney-in-Fact









[SIGNATURES CONTINUED ON NEXT PAGE]

   
 
/s/ Larry Cumming
Larry Cumming
 
/s/ A. Neil Peterson
Jane Wright
by A. Neil Peterson as Attorney-in-Fact
   
 
/s/ A. Neil Peterson
Pam Arivett
by A. Neil Peterson as Attorney-in-Fact
 
/s/ A. Neil Peterson
Charlotte Kellogg
by A. Neil Peterson as Attorney-in-Fact
       
 
/s/ A. Neil Peterson
A. Neil Peterson, Trustee
 
/s/ Linda Peterson
Linda Peterson, Trustee
Trustees of the Neil and Linda Peterson Charitable Remainder Unitrust dated
June 8, 2007
 













--------------------------------------------------------------------------------


